

EXHIBIT 10y
CONFORMED COPY




 



--------------------------------------------------------------------------------



 
Dated 5 August, 2005
 


 
SINGLE CURRENCY TERM FACILITY AGREEMENT
 


 
$2,500,000,000
 
FACILITY AGREEMENT
 


 
between
 


 
BMS OMEGA BERMUDA HOLDINGS FINANCE LTD.
 
arranged by
 


 
BNP PARIBAS
 
and
 
THE ROYAL BANK OF SCOTLAND plc
 
with
 
THE ROYAL BANK OF SCOTLAND plc
 
acting as Agent
 


 



--------------------------------------------------------------------------------



 
Counsel to the Lenders
[Missing Graphic Reference]
5 Old Broad Street
London EC2N 1DW
Counsel to the Borrower
Slaughter & May
One Bunhill Row
London EC1Y 8YY



 


--------------------------------------------------------------------------------



 
 
Page
 
 



 
 TABLE OF CONTENTS
     
Page
1.
DEFINITIONS AND INTERPRETATION
1
2.
THE FACILITY
17
3.
PURPOSE
17
4.
CONDITIONS OF UTILISATION
17
5.
UTILISATION
18
6.
REPAYMENT
19
7.
PREPAYMENT AND CANCELLATION
19
8.
INTEREST
24
9.
INTEREST PERIODS
25
10.
CHANGES TO THE CALCULATION OF I~ITEREST
26
11.
FEES
27
12.
TAX GROSS UP AND INDEMNITIES
28
13.
INCREASED COSTS
32
14.
OTHER INDEMNITIES
33
15.
MITIGATION BY THE LENDERS
34
16.
COSTS AND EXPENSES
35
17.
GUARANTEE AND INDEMNITY
35
18.
REPRESENTATIONS
39
19.
INFORMATION UNDERTAKINGS
44
20.
FINANCIAL COVENANTS
48
21.
GENERAL UNDERTAKINGS
50
22.
EVENTS OF DEFAULT
56
23.
CHANGES TO THE LENDERS
61
24.
CHANGES TO THE OBLIGORS
65
25.
ROLE OF THE AGENT AND THE ARRANGERS
66
26.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES
71
27.
SHARING AMONG THE FINANCE PARTIES
72
28.
PAYMENT MECHANICS
73
29.
SET-OFF
76
30.
NOTICES
76
31.
CALCULATIONS AND CERTIFICATES
78
32.
PARTIAL INVALIDITY

78

 
 
 
 
 
(i)

--------------------------------------------------------------------------------


 
 
 
33.
REMEDIES AND WAIVERS
78
34.
AMENDMENTS AND WAIVERS
78
35.
COUNTERPARTS
79
36.
CONFIDENTIALITY
79
37.
GOVERNING LAW
80
38.
ENFORCEMENT
80


 


SCHEDULE 1
THE ORIGINAL PARTIES
82
SCHEDULE 2
CONDITIONS PRECEDENT
84
SCHEDULE 3
REQUESTS
88
SCHEDULE 4
MANDATORY COST FORMULA
90
SCHEDULE 5
FORM OF TRANSFER CERTIFICATE
93
SCHEDULE 6
FORM OF ACCESSION LETTER
95
SCHEDULE 7
FORM OF RESIGNATION LETTER
96
SCHEDULE 8
FORM OF COMPLIANCE CERTIFICATE
97
SCHEDULE 9
TIMETABLES
99
SCHEDULE 10
FORM OF CONFIDENTIALITY UNDERTAKING
100

 
 
 
 
 
(ii)

--------------------------------------------------------------------------------





THIS AGREEMENT is dated 5 August, 2005 and made between:
 
(1)
BMS OMEGA BERMUDA HOLDINGS FINANCE LTD., a company incorporated under the laws
of Bermuda whose registered office is at Chancery Hall, 52 Reid Street, Hamilton
HM12, Bermuda (the “Borrower”);

 
(2)
THE ENTITIES listed in Part 1 of Schedule 1 as original guarantors the “Original
Guarantors”);

 
(3)
BNP PARIBAS and THE ROYAL BANK OF SCOTLAND plc as mandated lead arrangers and
exclusive bookrunners (the “Arrangers”);

 
(4)
THE FINANCIAL INSTITUTIONS listed in Part 2 of Schedule 1 as lenders (the
“Original Lenders”); and

 
(5)
THE ROYAL BANK OF SCOTLAND plc as agent of the other Finance Parties (the
“Agent”).

 
IT IS AGREED as follows:
 

1.  
DEFINITIONS AND INTERPRETATION

 

1.1  
Definitions

 
In this Agreement:
 
“Accession Letter” means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).
 
“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
formula).
 
“Additional Guarantor” means a Person which becomes an Additional Guarantor in
accordance with Clause 24 (Changes to the Obligors).
 
“Affected Lender” has the meaning given to it in Clause 10.2 (Market
disruption).
 
“Affiliate” means, when used in respect of a specified Person, another Person
that directly or indirectly, Controls or is Controlled by or is under common
Control with the Person specified.
 
“Availability Period” means the Tranche A Availability Period or the Tranche B
Availability Period as the context requires.
 
“Available Commitment” means, in relation to a Tranche and a Lender, such
Lender’s Commitment minus:
 

 
(a)
the amount of its participation in any outstanding Loans; and

 

 
(b)
in relation to any proposed Utilisation, the amount of its participation in any
Loans that are due to be made on or before the proposed Utilisation Date.

 


--------------------------------------------------------------------------------





 


 
“Available Facility” means, in relation to a Tranche, the aggregate for the time
being of each Lender’s Available Commitment in respect of such Tranche.
 
“BMS Group” means the Parent Guarantor and its Subsidiaries from time to time.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Board of Directors” means either the board of directors of an Obligor or any
duly authorised committee thereof or any committee of officers of such Obligor
acting pursuant to authority granted by the board of directors of such Obligor
or any committee of such board.
 
“Borrowing Proceeds” has the meaning given to it in Clause 7.5 (Mandatory
Prepayment).
 
“Break Costs” means the amount (if any) by which:
 

 
(a)
the interest (excluding Margin) which a Lender would have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

 
exceeds:
 

 
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the total sum received by it on deposit with a leading bank in the Relevant
Interbank Market for a period starting on the Business Day following receipt or
recovery (or on the date of receipt if the Lender had notice that it would
receive such sum on that day) and ending on the last day of the current Interest
Period.

 
“Business Day” means a day (other than a Saturday, Sunday or legal holiday in
the State of New York) on which banks are open for general business in Bermuda,
London, and New York City.
 
“Capital Lease Obligations” means, in relation to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalised amount thereof at such time determined in
accordance with GAAP.
 
“Change in Control” is deemed to have occurred upon the occurrence of either of
the following events:
 

 
(a)
any Person or group of Persons (other than (i) the Parent Guarantor, (ii) any
Subsidiary or (iii) any employee or director benefit plan or stock plan of the
Parent Guarantor or a Subsidiary or any trustee or fiduciary with respect to
such a plan when acting in that capacity or any trust related to any such plan)

 

-2-

--------------------------------------------------------------------------------





 
shall have acquired beneficial ownership of shares representing more than 20% of
the combined voting power represented by the outstanding Voting Stock of the
Borrower or a Guarantor; or
 

 
(b)
during any period of 12 consecutive months, commencing before or after the date
of this Agreement, individuals who on the first day of such period were
directors of the Parent Guarantor (together with any replacement or additional
directors who were nominated or elected by a majority of directors then in
office) cease to constitute a majority of the Board of Directors of the Parent
Guarantor.

 
“Closing Date” means the date on which the Agent notifies the Borrower and the
Lenders pursuant to Clause 4.1 (Initial conditions precedent) that it has
received all of the documents and other evidence listed in Part 1 of Schedule 2
(Conditions Precedent).
 
“Code” means the Internal Revenue Code of 1986 of the United States, as amended
from time to time.
 
“Commitment” means a Tranche A Commitment or a Tranche B Commitment, as the
context requires.
 
“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).
 
“Confidential Information” means any information relating to the Borrower, the
Guarantors, the BMS Group, and the Facility including, without limitation, the
Information Memorandum, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that (a) is or becomes public knowledge other than as a direct or indirect
result of any breach of this Agreement or (b) is known before the date the
information is disclosed or is lawfully obtained after that date, other than
from a source which is connected with the Lenders or the BMS Group and which, in
either case, has not been obtained in violation of, and is not otherwise subject
to, any obligation of confidentiality.
 
“Confidentiality Undertaking” means a confidentiality undertaking substantially
in the form set out in Schedule 10 (Form of Confidentiality Undertaking) or in
any other form agreed between the Borrower and the Agent.
 
“Consolidated Capitalisation” has the meaning given to it in Clause 20.2 (Parent
Guarantor and Borrower Financial Covenants).
 
“Consolidated Net Indebtedness” has the meaning given to it in Clause 20.2
(Parent Guarantor and Borrower Financial Covenants).
 

-3-

--------------------------------------------------------------------------------





 
“Consolidated Net Tangible Assets” means, with respect to the Parent Guarantor,
the total amount of its assets (less applicable reserves and other properly
deductible items) after deducting:
 

 
(a)
all current liabilities (excluding the amount of those which are by their terms
extendable or renewable at the option of the obligor to a date more than 12
months after the date as of which the amount is being determined); and

 

 
(b)
all goodwill, tradenames, trademarks, patents, unamortised debt discount and
expense and other like intangible assets, all as set forth on the most recent
balance sheet of the Parent Guarantor and its consolidated Subsidiaries and
determined on a consolidated basis in accordance with GAAP.

 
“Control” means, the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through ownership of voting securities, by contract or otherwise. “Controlled”
and “Controlling” shall be construed accordingly.
 
“Debt” means:
 

 
(a)
all obligations represented by notes, bonds, debentures or similar evidences of
indebtedness;

 

 
(b)
all indebtedness for borrowed money or for the deferred purchase price of
property or services other than, in the case of any such deferred purchase
price, on normal trade terms; and

 

 
(c)
all rental obligations as lessee under leases which shall have been or should be
recorded as Capital Lease Obligations.

 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Designated Finance Subsidiary” means Bristol-Myers Squibb Sigma Finance
Limited, a company incorporated under the laws of Bermuda whose registered
office is at Chancery Hall, 52 Reid Street, Hamilton HM12, Bermuda, and any
other Finance Subsidiary which has become an Additional Guarantor.
 
“Disposal” has the meaning given to it in Clause 7.5 (Mandatory Prepayment).
 
“Disposal Proceeds” has the meaning given to it in Clause 7.5 (Mandatory
Prepayment).
 
“Dollars” or “$” means the lawful currency of the United States of America.
 
“Environmental and Safety Laws” means any and all applicable current and future
treaties, laws (including without limitation common law), regulations,
enforceable requirements, binding determinations, orders, decrees, judgments,
injunctions, permits, approvals, authorizations, licenses, permissions, written
notices or binding agreements issued, promulgated or entered by any Governmental
Authority, relating to the environment, to employee health or safety as it
pertains to the use or handling
 

-4-

--------------------------------------------------------------------------------



of, or exposure to, any Hazardous Substance or contaminant, to preservation or
reclamation of natural resources or to the management, release or threatened
release of any Hazardous Substance, contaminant, or noxious odour, including
without limitation the following laws of the United States of America: the
Hazardous Materials Transportation Act, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, the Solid Waste Disposal Act, as
amended by the Resource Conservation and Recovery Act of 1976 and the Hazardous
and Solid Waste Amendments of 1984, the Federal Water Pollution Control Act, as
amended by the Clean Water Act of 1977, the Clean Air Act of 1970, as amended,
the Toxic Substances Control Act of 1976, the Occupational Safety and Health Act
of 1970, as amended, the Emergency Planning and Community Right-to-Know Act of
1986, the Safe Drinking Water Act of 1974, as amended, any similar or
implementing state law, all amendments of any of them, and any regulations
promulgated under any of them.
 
“ERISA” means Employee Retirement Income Security Act of 1974 of the United
States, as amended from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Guarantor, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Termination Event” means (i) a “Reportable Event” described in Section
4043 of ERISA and the regulations issued thereunder (other than a “Reportable
Event” not subject to the provision for 30-day notice to the PBGC under such
regulations), or (ii) the withdrawal of the Parent Guarantor or any of its ERISA
Affiliates from a “single employer” Plan during a plan year in which it was a
“substantial employer”, both of such terms as defined in Section 4001(a) of
ERISA, or (iii) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA, or
(iv) the institution of proceedings to terminate a Plan by the PBGC or (v) any
other event or condition which is reasonably likely to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or (vi) the partial or complete withdrawal of the Parent
Guarantor or any ERISA Affiliate of the Parent Guarantor from a Multiemployer
Plan as defined in Section 4001(a)(3) of ERISA.
 
“Event of Default” means any event or circumstance specified as such in
Clause 22 (Events of Default).
 
“Exchange Act” means Securities Exchange Act of 1934 of the United States, as
amended.
 
“Excluded Debt” has the meaning given to it in Clause 7.5 (Mandatory
Prepayment).
 
“Excluded Disposal Proceeds” has the meaning given to it in Clause 7.5
(Mandatory Prepayment).
 
“Excluded Insurance Proceeds” has the meaning given to it in Clause 7.5
(Mandatory Prepayment).
 

-5-

--------------------------------------------------------------------------------





 
“Facility” means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility).
 
“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.
 
“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Arrangers and the Borrower (or the Agent and the Borrower)
setting out any of the fees referred to in Clause 11 (Fees).
 
“Finance Document” means this Agreement, any Fee Letter, any Accession Letter,
any Resignation Letter and any other document designated as such by the Agent
and the Borrower in writing.
 
“Finance Party” means the Agent, an Arranger or a Lender.
 
“Finance Subsidiary” means a wholly owned subsidiary of the Borrower which is
engaged solely in the business of financing or facilitating the financing of
members of the BMS Group and activities reasonably incidental thereto.
 
“Funded Debt” means Debt of the Parent Guarantor or a Subsidiary owning
Restricted Property maturing by its terms more than one year after its creation
and Debt classified as long-term debt under GAAP and, in the case of the Funded
Debt of the Parent Guarantor, ranking at least pari passu with its obligations
under this Agreement.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of any nation, including, but not
limited to, the United States of America, or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
 
“Guarantor” means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 24 (Changes to the
Obligors).
 
“Hazardous Substances” means any toxic, radioactive, mutagenic, carcinogenic,
noxious, caustic or otherwise hazardous substance, material or waste, including
petroleum, its derivatives, by-products and other hydrocarbons, including,
without limitation, polychlorinated biphenyls (“PCBs”), asbestos or
asbestos-containing material, and any substance, waste or material regulated or
that could reasonably be expected to result in liability under Environmental and
Safety Laws.
 
“Increased Costs” has the meaning given to it in Clause 13.1 (Increased costs).
 
“Indenture” means the Indenture dated as of June 1, 1993 between the Parent
Guarantor and JPMorgan Chase Bank N.A., as successor to The Chase Manhattan
 

-6-

--------------------------------------------------------------------------------



Bank (National Association), as Trustee, as amended, supplemented or otherwise
modified from time to time.
 
“Information Memorandum” means the document in the form approved by the Borrower
concerning the BMS Group and the NL Holdco Group which, at the Borrower’s
request and on its behalf, was prepared in relation to this transaction and
distributed by the Arrangers to selected financial institutions before the date
of this Agreement.
 
“Insurance Proceeds” has the meaning given to it in Clause 7.5 (Mandatory
Prepayment).
 
“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3 (Default interest).
 
“Lender” means:
 

 
(a)
any Original Lender; and

 

 
(b)
any bank or financial institution which has become a Party in accordance with
Clause 23 (Changes to the Lenders),

 
which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
 
“LIBOR” means, in relation to any Loan:
 

 
(a)
the applicable Screen Rate; or

 

 
(b)
(if no Screen Rate is available for Dollars or the Interest Period of that Loan)
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the London interbank market,

 
as of the Specified Time on the Quotation Day for the offering of deposits in
Dollars and for a period comparable to the Interest Period for that Loan.
 
“Lien” means any mortgage, lien, pledge, encumbrance, charge or security
interest.
 
“LMA” means the Loan Market Association.
 
“Loan” means a Tranche A Loan or a Tranche B Loan as the context requires.
 
“Lux Holdco” means Bristol-Myers Squibb Luxembourg S.à.R.L.
 
“Lux Holdco Note” means the Euro denominated senior note due November 7, 2014,
the form, substance, terms and conditions of which are set forth in the Lux
Holdco Note Agreement.
 

-7-

--------------------------------------------------------------------------------





 
“Lux Holdco Note Agreement” means the Note Agreement dated as of November 8,
2002 as amended on 28 March 2003, between Lux Holdco and Bristol-Myers Squibb
Cayman Ltd.
 
“Majority Lenders” means:
 

 
(a)
if there are no Loans then outstanding, a Lender or Lenders whose Commitments
aggregate 662/3% or more of the Total Commitments (or, if the Total Commitments
have been reduced to zero, aggregated 662/3% or more of the Total Commitments
immediately prior to the reduction); or

 

 
(b)
at any other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate 662/3% or more of all the Loans then outstanding.

 
“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost formula).
 
“Margin” means, at any time, the rate set out opposite the then applicable
Ratings listed in the table below, as determined subject to paragraphs (a) to
(d) below:
 
Ratings (Moody’s / S&P)
Margin (per cent. per annum)
A2 / A or higher
A3 / A -
Baa1 / BBB+ or lower
0.25
0.30
0.35



 

 
(a)
If the Ratings Agencies do not provide equivalent Ratings, only the highest
Rating will be used to calculate the Margin.

 

 
(b)
If only one Rating Agency provides a Rating, that Rating will be used to
calculate the Margin.

 

 
(c)
If an Event of Default has occurred and is continuing or no Ratings are
available, the Margin will be 0.35 per cent. per annum.

 

 
(d)
Any change in the Margin shall take effect in relation to any Loan made or any
Interest Period commencing on or after the date falling one Business Day after
the relevant change in the Ratings, provided that if such change in a Rating
occurs on the first day of an Interest Period, the corresponding change in the
Margin shall be effective as of that date.

 
“Margin Regulations” means Regulations T, U and X of the Board as from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.
 
“Market Disruption Event” has the meaning given to it in Clause 10.2 (Market
disruption).
 
“Material Adverse Effect” means a material adverse effect on the business,
operations, properties or financial condition of the BMS Group taken as a whole
or, where the context so requires, a material adverse effect on the business,
operations, properties or financial condition of the NL Holdco Group taken as a
whole.
 

-8-

--------------------------------------------------------------------------------





 
“Material Asset” means
 

 
(a)
any manufacturing facility, or portion thereof, owned or leased by the Parent
Guarantor or any Subsidiary which, in the opinion of the Board of Directors of
the Parent Guarantor, is of material importance to the business of the Parent
Guarantor and its Subsidiaries taken as a whole, but no such manufacturing
facility, or portion thereof, shall be deemed of material importance if its
gross book value (before deducting accumulated depreciation) is less than 2% of
Consolidated Net Tangible Assets; and

 

 
(b)
any shares of capital stock or indebtedness of any Subsidiary owning any such
manufacturing facility.

 
As used in this definition “manufacturing facility” means property, plant and
equipment used for actual manufacturing and for activities directly related to
manufacturing, and it excludes sales offices, research facilities and facilities
used only for warehousing, distribution or general administration.
 
“Maturity” means, when used in respect of any Security, the date on which the
principal of such Security becomes due and payable as provided therein or in the
Indenture, whether on a date fixed for such repayment pursuant to such Security,
at the date specified in such Security as the fixed date on which the principal
of such Security or such instalment of principal or interest is due and payable
thereof or by declaration of acceleration, call for redemption or otherwise.
 
“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
 

 
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 

 
(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 

 
(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

 
The above rules (a), (b) and (c) will only apply to the last Month of any
period.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
 
“NL Holdco Cash Flow” has the meaning given to it in Clause 20.1 (Primary
Guarantor Financial Covenants).
 
“NL Holdco Group” means the Primary Guarantor and its subsidiaries from time to
time.
 

-9-

--------------------------------------------------------------------------------





 
“NL Holdco Group Net Indebtedness” has the meaning given to it in Clause 20.1
(Primary Guarantor Financial Covenants).
 
“NL Holdco Group New Indebtedness” has the meaning given to it in Clause 20.1
(Primary Guarantor Financial Covenants).
 
“NL Holdco Intercompany Indebtedness” has the meaning given to it in Clause 20.1
(Primary Guarantor Financial Covenants).
 
“Obligor” means the Borrower or a Guarantor.
 
“Original Issue Discount Security” means (i) any Security which provides for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration of the Maturity thereof, and (ii) any other Security
deemed to be an Original Issue Discount Security for United States Federal
income tax purposes.
 
“Original Obligor” means the Borrower or an Original Guarantor.
 
“Parent Guarantor” means Bristol-Myers Squibb Company, a Delaware corporation
whose registered office is at CT Corporation, 1209 Orange Street, Wilmington,
DE, U.S.A..
 
“Parent Guarantor Quarter Date” has the meaning given to it in Clause 20.2
(Parent Guarantor and Borrower Financial Covenants).
 
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
 
“Party” means a party to this Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan
as defined in Section 4001(a)(3) of ERISA), subject to the provisions of Title
IV of ERISA or Section 412 of the Code that is maintained for current or former
employees, or any beneficiary thereof, of the Parent Guarantor or any ERISA
Affiliate.
 
“Prepayment Percentage” has the meaning given to it in Clause 7.5 (Mandatory
Prepayment).
 
“Prepayment Threshold” has the meaning given to it in Clause 7.5 (Mandatory
Prepayment).
 

-10-

--------------------------------------------------------------------------------





 
“Primary Guarantor” means BMS Pharmaceuticals Netherlands Holdings B.V., a
company incorporated under the laws of the Netherlands whose registered office
is at Vijzelmolenlaan 9, 3447 GX, Woerden, The Netherlands.
 
“Primary Guarantor Quarter Date” has the meaning given to it in Clause 20.1
(Primary Guarantor Financial Covenants).
 
“Protected Party” has the meaning given to it in Clause 12.1 (Tax Definitions).
 
“Qualifying NL Holdco Notes” means unsubordinated indebtedness owed by the
Primary Guarantor to the Borrower or a Designated Finance Subsidiary.
 
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period unless
market practice differs in the Relevant Interbank Market in which case the
Quotation Day will be determined by the Agent in accordance with market practice
in the Relevant Interbank Market (and if quotations would normally be given by
leading banks in the Relevant Interbank Market on more than one day, the
Quotation Day will be the last of those days).
 
“Rating Agencies” means Moody’s and S&P.
 
“Ratings” means the ratings from time to time established by the Rating Agencies
for senior, unsecured, non-credit-enhanced long-term debt of the Parent
Guarantor.
 
“Reference Banks” means the principal London offices of BNP Paribas, The Royal
Bank of Scotland plc and Deutsche Bank AG or such other banks as may be
appointed by the Agent in consultation with the Borrower.
 
“Regulation FD” means Regulation FD promulgated by the SEC.
 
“Relevant Interbank Market” means the London interbank market.
 
“Repayment Date” means the Tranche A Repayment Date or the Tranche B Repayment
Date as the context requires.
 
“Repeating Representations” means each of the representations set out in
Clauses 18.1 (Organisation; Powers), 18.2 (Authorisations), 18.3
(Enforceability), 18.4 (Governmental Approvals), 18.8 (Federal Reserve
Regulations) and 18.14 (Investment and Holding Company Status).
 
“Resignation Letter” means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).
 
“Restricted Payment” means, as to any Person, any dividend or other distribution
(whether in cash, securities or other property) with respect to any shares of
any class of capital stock or other equity interests of such Person, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock or
other equity interests of such Person or any option, warrant or other right to
acquire any such shares of capital stock or other equity interests of such
Person.
 

-11-

--------------------------------------------------------------------------------





 
“Restricted Property” means:
 

 
(a)
any manufacturing facility, or portion thereof, owned or leased by the Parent
Guarantor or any Subsidiary and located within the continental United States of
America which, in the opinion of the Board of Directors of the Parent Guarantor,
is of material importance to the business of the Parent Guarantor and its
Subsidiaries taken as a whole, but no such manufacturing facility, or portion
thereof, shall be deemed of material importance if its gross book value (before
deducting accumulated depreciation) is less than 2% of Consolidated Net Tangible
Assets; and

 

 
(b)
any shares of capital stock or indebtedness of any Subsidiary owning any such
manufacturing facility.

 
As used in this definition “manufacturing facility” means property, plant and
equipment used for actual manufacturing and for activities directly related to
manufacturing, and it excludes sales offices, research facilities and facilities
used only for warehousing, distribution or general administration.
 
“S&P” means Standard & Poor’s Ratings Group or any successor thereto.
 
“Sale and Leaseback Transaction” means any arrangement with any Person pursuant
to which the Parent Guarantor or any Subsidiary leases any Restricted Property
that has been or is to be sold or transferred by the Parent Guarantor or the
Subsidiary to such Person, other than:
 

 
(a)
temporary leases for a term, including renewals at the option of the lessee, of
not more than three years;

 

 
(b)
leases between the Parent Guarantor and a Subsidiary or between Subsidiaries;

 

 
(c)
leases of Restricted Property executed by the time of, or within 12 months after
the latest of, the acquisition, the completion of construction or improvement,
or the commencement of commercial operation, of such Restricted Property; and

 

 
(d)
arrangements pursuant to any provision of law with an effect similar to that
under former Section 168(f)(8) of the Internal Revenue Code of 1954 of the
United States.

 
“Screen Rate” means the British Bankers’ Association Interest Settlement Rate
for Dollars for the relevant period, displayed on the appropriate page of the
Reuters screen. If the agreed page is replaced or service ceases to be
available, the Agent may specify a reasonable alternative page or service
displaying the appropriate rate after consultation with the Borrower and the
Lenders.
 
“SEC” means the Securities and Exchange Commission of the United States.
 
“Security” shall mean any note, bond, debenture, or any other evidences of
indebtedness, of any series authenticated and delivered from time to time under
the Indenture. “Securities” shall be construed accordingly.
 

-12-

--------------------------------------------------------------------------------





 
“Selection Notice” means a notice substantially in the form set out in Part 2 of
Schedule 3 (Requests) given in accordance with Clause 9 (Interest Periods).
 
“Share Issue” has the meaning given to it in Clause 7.5 (Mandatory Prepayment).
 
“Share Issue Proceeds” has the meaning given to it in Clause 7.5 (Mandatory
Prepayment).
 
“Specified Time” means a time determined in accordance with Schedule 9
(Timetables).
 
“subsidiary” means with respect to any Person (the “parent”) at any date:
 

 
(a)
for the purposes of Clauses 21.8 (Encumbrances on Restricted Properties securing
debt) and 21.9 (Limitation on Sale and Leaseback Transactions) only, any Person,
the majority of the outstanding Voting Stock of which is owned, directly or
indirectly, by the parent or one or more subsidiaries of the parent of such
Person; and

 

 
(b)
for all other purposes under this Agreement, any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

 
“Subsidiary” means a subsidiary of the Parent Guarantor.
 
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
 
“Tax Credit” has the meaning given to it in Clause 12.1 (Tax Definitions).
 
“Tax Deduction” has the meaning given to it in Clause 12.1 (Tax Definitions).
 
“Tax Payment” has the meaning given to it in Clause 12.1 (Tax Definitions).
 
“Third Parties Act” has the meaning given to it in Clause 1.3 (Third party
rights).
 
“Total Commitments” means the aggregate of the Tranche A Total Commitments and
the Tranche B Total Commitments, being $2,500,000,000 at the date of this
Agreement.
 
“Total Net Indebtedness of the Borrower and the Designated Finance Subsidiaries”
has the meaning given to it in Clause 20.2 (Parent Guarantor and Borrower
Financial Covenants).
 

-13-

--------------------------------------------------------------------------------





 
“Tranche” means Tranche A or Tranche B, as the context requires.
 
“Tranche A” means a $2,000,000,000 tranche of the Facility.
 
“Tranche A Availability Period” means the period from and including the date of
this Agreement to and including the date falling 90 days after the date of this
Agreement.
 
“Tranche A Available Commitment” means, in relation to a Lender, such Lender’s
Available Commitment with respect to Tranche A.
 
“Tranche A Commitment” means:
 

 
(a)
in relation to an Original Lender, the amount set opposite its name under the
heading “Tranche A Commitment” in Part 2 of Schedule 1 (The Original Parties)
and the amount of any other Tranche A Commitment transferred to it under this
Agreement; and

 

 
(b)
in relation to any other Lender, the amount of any Tranche A Commitment
transferred to it under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
“Tranche A Loan” means a Loan made under Tranche A or the principal amount
outstanding for the time being of that Loan.
 
“Tranche A Repayment Date” means the date falling on the fifth anniversary of
the date of this Agreement.
 
“Tranche A Total Commitments” means the aggregate for the time being of the
Lenders’ Tranche A Commitments, being $2,000,000,000 at the date of this
Agreement.
 
“Tranche B” means a $500,000,000 tranche of the Facility.
 
“Tranche B Availability Period” means the period from and including the date of
this Agreement to and including 31 December 2005.
 
“Tranche B Available Commitment” means, in relation to a Lender, such Lender’s
Available Commitment with respect to Tranche B.
 
“Tranche B Commitment” means:
 

 
(a)
in relation to an Original Lender, the amount set opposite its name under the
heading “Tranche B Commitment” in Part 2 of Schedule 1 (The Original Parties)
and the amount of any other Tranche B Commitment transferred to it under this
Agreement; and

 

 
(b)
in relation to any other Lender, the amount of any Tranche B Commitment
transferred to it under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 

-14-

--------------------------------------------------------------------------------



“Tranche B Loan” means a Loan made under Tranche B or the principal amount
outstanding for the time being of that Loan.
 
“Tranche B Repayment Date” means the date falling on the second anniversary of
the date of this Agreement.
 
“Tranche B Total Commitments” means the aggregate for the time being of the
Lenders’ Tranche B Commitments, being $500,000,000 at the date of this
Agreement.
 
“Transactions” means the execution and delivery by each Obligor of the Finance
Documents to which it is a party, the performance by each Obligor of the Finance
Documents to which it is a party, the borrowing of the Loans and the use and
proceeds thereof.
 
“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.
 
“Transfer Date” means, in relation to a transfer, the later of:
 

 
(a)
the proposed Transfer Date specified in the Transfer Certificate; and

 

 
(b)
the date on which the Agent executes the Transfer Certificate.

 
“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
 
“Utilisation” means a utilisation of the Facility.
 
“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.
 
“Utilisation Request” means a notice substantially in the form set out in Part 1
of Schedule 3 (Requests).
 
“Value” means with respect to a Sale and Leaseback Transaction, an amount equal
to the present value of the lease payments with respect to the term of the lease
remaining on the date on which the amount is being determined, without regard to
any renewal or extension options contained in the lease, discounted by the
weighted average interest rate on the Securities of all series (including the
effective interest rate on any Original Issue Discount Securities) which are
outstanding on the effective date of such Sale and Leaseback Transaction and
have the benefit of Section 1007 of the Indenture under which the Securities are
issued.
 
“VAT” means value added tax as provided for in the Value Added Tax Act 1994 or
any regulations promulgated thereunder or any Tax of a similar nature.
 
“Voting Stock” means, as applied to the stock of any corporation, stock of any
class or classes (however designated) having by the terms thereof ordinary
voting power to elect a majority of the members of the board of directors (or
other governing body) of such corporation other than stock having such power
only by reason of the happening of a contingency.
 

-15-

--------------------------------------------------------------------------------





 

1.2  
Construction

 

(a)  
Unless a contrary indication appears, any reference in this Agreement to:

 

(i)  
the “Agent”, an “Arranger”, any “Finance Party”, any “Lender”, any “Obligor” or
any “Party” shall be construed so as to include its successors in title,
permitted assigns and permitted transferees;

 

(ii)  
“assets” includes present and future properties, revenues and rights of every
description;

 

(iii)  
a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended or novated;

 

(iv)  
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

(v)  
a “regulation” includes any regulation, rule or official directive request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type which any person to which it applies is expected or
required to comply) of any governmental, intergovernmental or supranational
body, agency, department or regulatory, self-regulatory or other similar
authority or organisation;

 

(vi)  
a provision of law is a reference to that provision as amended or re-enacted;
and

 

(vii)  
a time of day is a reference to London time.

 

(b)  
Section, Clause and Schedule headings are for ease of reference only.

 

(c)  
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 

(d)  
A Default (including an Event of Default) is “continuing” if it has not been
remedied or waived.

 

1.3  
Third party rights

 

(a)  
Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the “Third Parties Act”) to enforce or to enjoy the benefit of any term of this
Agreement.

 

(b)  
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

 

-16-

--------------------------------------------------------------------------------





 

2.  
THE FACILITY

 

2.1  
The Facility

 
Subject to the terms of this Agreement, the Lenders make available to the
Borrower a Dollar term loan facility divided into:
 

(a)  
Tranche A which is available during the Tranche A Availability Period in an
aggregate amount equal to the Tranche A Total Commitments; and

 

(b)  
Tranche B which is available during the Tranche B Availability Period in an
aggregate amount equal to the Tranche B Total Commitments.

 

2.2  
Finance Parties’ rights and obligations

 

(a)  
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

(b)  
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

(c)  
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

3.  
PURPOSE

 

3.1  
Purpose

 
The Borrower shall apply all amounts borrowed by it under the Facility towards
the general corporate purposes of the BMS Group.
 

3.2  
Monitoring

 
No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
 

4.  
CONDITIONS OF UTILISATION

 

4.1  
Initial conditions precedent

 
The Borrower may not deliver a Utilisation Request unless the Agent has received
all of the documents and other evidence listed in Part 1 of Schedule 2
(Conditions precedent) in form and substance satisfactory to the Agent acting
reasonably. The Agent shall notify the Borrower and the Lenders promptly upon
being so satisfied.
 

-17-

--------------------------------------------------------------------------------





 

4.2  
Further conditions precedent

 
The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) if:
 

(a)  
on the date of the Utilisation Request and on the proposed Utilisation Date no
Default is continuing or will result from the proposed Loan; and

 

(b)  
in the case of any Utilisation, on the date of the Utilisation Request, the
representations set out in Clauses 18.1 (Organisation; Powers), 18.2
(Authorisations), 18.3 (Enforceability), 18.4 (Governmental Approvals), 18.5(a)
(Financial Statements), 18.7 (No filing or stamp taxes), 18.8 (Federal Reserve
Regulations), 18.9 (Use of Proceeds), 18.10 (Taxes), 18.13 (Properties), 18.14
(Investment and Holding Company Status), 18.15 (Ownership and Status of
Designated Finance Subsidiaries), 18.16 (Pari Passu Ranking) and 18.17 (Ranking
of Qualifying NL Holdco Notes) are true in all material respects (or, in the
case of a representation which is already qualified as to materiality, it is
true in all respects).

 

4.3  
Maximum number of Loans

 

(a)  
The Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation more than five Loans would be outstanding.

 

(b)  
The Borrower may not request that a Loan be divided if, as a result of the
proposed division, more than five Loans would be outstanding.

 

5.  
UTILISATION

 

5.1  
Delivery of a Utilisation Request

 
The Borrower may utilise the Facility by delivery to the Agent of a duly
completed Utilisation Request not later than the Specified Time.
 

5.2  
Completion of a Utilisation Request

 

(a)  
Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

 

(i)  
the proposed Utilisation Date is a Business Day within the Availability Period
for the Tranche under which the Utilisation is to be made;

 

(ii)  
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount);

 

(iii)  
the proposed Utilisation is in respect of either Tranche A or Tranche B so that
each Utilisation Request and Utilisation may only be in respect of a single
Tranche; and

 

(iv)  
the proposed Interest Period complies with Clause 9 (Interest Periods).

 

(b)  
Only one Loan may be requested in each Utilisation Request.

 

-18-

--------------------------------------------------------------------------------





 

5.3  
Currency and amount

 

(a)  
The currency specified in a Utilisation Request must be Dollars.

 

(b)  
The amount of the proposed Loan must be an amount which is not more than the
Available Facility and which is a minimum of $10,000,000 and an integral
multiple of $1,000,000 or, if less, the Available Facility.

 

5.4  
Lenders’ participation

 

(a)  
If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office.

 

(b)  
The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 

(c)  
The Agent shall notify each Lender of the amount of each Loan and the amount of
its participation in that Loan by the Specified Time.

 

5.5  
Cancellation following Availability Period

 

(a)  
At 5 p.m. on the last day of the Tranche A Availability Period, the Tranche A
Available Commitment of each Lender shall be cancelled and reduced to zero.

 

(b)  
At 5 p.m. on the last day of the Tranche B Availability Period, the Tranche B
Available Commitment of each Lender shall be cancelled and reduced to zero.

 

6.  
REPAYMENT

 

6.1  
Repayment of Loans

 
The Borrower shall, on the relevant Repayment Date, repay:
 

(a)  
all Tranche A Loans in full, together with all unpaid interest accrued thereon;
and

 

(b)  
all Tranche B Loans in full, together with all unpaid interest accrued thereon.

 

6.2  
Reborrowing

 
The Borrower may not reborrow any part of the Facility which is repaid.
 

7.  
PREPAYMENT AND CANCELLATION

 

7.1  
Illegality

 

(a)  
If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan that Lender shall promptly notify the Agent upon
becoming aware of that event. Following such notification having been given,
that Lender may require either or both of the following:

 

-19-

--------------------------------------------------------------------------------





 

(i)  
the Tranche A Commitment and Tranche B Commitment of that Lender be immediately
cancelled; or

 

(ii)  
the Borrower repay that Lender’s participation in the Loans on the last day of
the Interest Period for each Loan occurring after the Agent has notified the
Borrower or, if earlier, the date specified by the Lender in the notice
delivered to the Agent (being no earlier than the last day of any applicable
grace period permitted by law).

 

(b)  
If a Lender requires repayment in accordance with Clause 7.1(a)(ii) above, the
Borrower shall elect to either:

 

(i)  
repay that Lender’s participation in accordance with the terms set out in that
Clause; or

 

(ii)  
replace that Lender in accordance with paragraph (b) of Clause 7.4 (Right of
repayment and cancellation in relation to a single Lender) on or before the date
for repayment under Clause 7.1(a)(ii) in relation to each Loan.

 

(c)  
If it becomes unlawful in any applicable jurisdiction for the Borrower to
perform any of its material obligations as contemplated by this Agreement:

 

(i)  
the Borrower shall promptly notify the Agent upon becoming aware of that event;
and

 

(ii)  
the Borrower shall repay each Loan made to it on the last day of the Interest
Period for that Loan occurring after the Agent has notified the Lenders or, if
earlier, the last day of any applicable grace period permitted by law.

 

7.2  
Voluntary cancellation

 
The Borrower may, if it gives the Agent not less than three Business Days’ (or
such shorter period as the Majority Lenders may agree) prior notice, cancel the
whole or any part (but, if in part, being a minimum amount of $5,000,000) of the
Available Facility in respect of Tranche A or Tranche B as specified in such
notice. Any cancellation under this Clause 7.2 shall reduce the Tranche A
Commitment or Tranche B Commitment of the Lenders rateably.
 

7.3  
Voluntary prepayment of Loans

 

(a)  
The Borrower may, if it gives the Agent not less than three Business Days’ (or
such shorter period as the Majority Lenders may agree) prior notice, prepay the
whole or any part of any Loan (but, if in part, being an amount that reduces the
amount of the Loan by a minimum amount of $5,000,000).

 

(b)  
A Loan may be prepaid before the last day of the relevant Tranche’s Availability
Period if at the same time the Commitments of the Lenders are cancelled in the
same or a greater amount but otherwise a Loan may only be prepaid after the last
day of the relevant Tranche’s Availability Period.

 

-20-

--------------------------------------------------------------------------------





 

7.4  
Right of repayment and cancellation in relation to a single Lender

 

(a)  
If:

 

(i)  
any sum payable or which will become payable on the next date on which the
Borrower is obliged to pay an amount of interest pursuant to Clause 8.2 (Payment
of interest) to any Lender by an Obligor is or will be required to be increased
under paragraph (c) of Clause 12.2 (Tax gross-up); or

 

(ii)  
the Borrower receives a notice from the Agent under Clause 12.3 (Tax indemnity)
or Clause 13.1 (Increased costs); or

 

(iii)  
any Lender notifies the Agent of its Additional Cost Rate under paragraph 3 of
Schedule 4 (Mandatory Cost formula),

 
the Borrower may, while (in the case of paragraph (i) above) the circumstance
giving rise to such increase continues, (in the case of paragraph (ii) above) at
any time after the receipt of the notice, or (in the case of paragraph (iii)
above) if that Additional Cost Rate is greater than zero, give the Agent notice
of cancellation of the Tranche A Commitment and Tranche B Commitment of that
Lender and its intention to procure the repayment of that Lender’s participation
in the Loans.
 

(b)  
The Borrower may, in the circumstances set out in paragraph (a) above or
pursuant to paragraph (b) of Clause 7.1 (Illegality), replace an Existing Lender
(as defined in Clause 23 (Changes to the Lenders)) with one or more other
Lenders (which need not be Existing Lenders) which have agreed to purchase all
or part of the Commitment and Loans of that Existing Lender pursuant to an
assignment or transfer in accordance with the provisions of Clause 23, on
condition that:

 

(i)  
each assignment or transfer under this paragraph (b) shall be arranged by the
Borrower (with such reasonable assistance from the Existing Lender as the
Borrower may reasonably request); and

 

(ii)  
no Existing Lender shall be obliged to make any assignment or transfer pursuant
to this paragraph (b) unless and until it has received payment from the New
Lender (as defined in Clause 23 (Changes to the Lenders) or New Lenders in an
aggregate amount equal to the outstanding principal amount of the Loans owing to
the Existing Lender, together with accrued and unpaid interest and fees
(including, without limitation, any Break Costs to the date of payment) and all
other amounts payable to the Existing Lender under this Agreement.

 

(c)  
On receipt of a notice from the Borrower referred to in paragraph (a) above, the
Tranche A Commitment and Tranche B Commitment of that Lender shall immediately
be cancelled and reduced to zero.

 

(d)  
Unless the Borrower has replaced an Existing Lender in accordance with paragraph
(b) above, on the last day of each Interest Period which ends after

 

-21-

--------------------------------------------------------------------------------



the Borrower has given notice under paragraph (a) above (or, if earlier, the
date specified by the Borrower in that notice), the Borrower shall repay that
Lender’s participation in all outstanding Loans.
 

(e)  
Paragraphs (a) and (b) do not in any way limit the obligations of any Finance
Party under Clause 15.1 (Mitigation)

 

7.5  
Mandatory Prepayment

 

(a)  
The Borrower shall prepay Loans at the times contemplated by paragraph (b) in an
amount equal to:

 

(i)  
any Borrowing Proceeds;

 

(ii)  
the Prepayment Percentage of any Disposal Proceeds;

 

(iii)  
the Prepayment Percentage of any Insurance Proceeds; and

 

(iv)  
the Prepayment Percentage of any Share Issue Proceeds.

 

(b)  
A prepayment made under paragraph (a) shall be applied in prepayment of Loans
within ten Business Days of receipt of Borrowing Proceeds, Disposal Proceeds,
Insurance Proceeds, or Share Issue Proceeds (as the case may be), except that no
such prepayment shall be required with respect to Disposal Proceeds or Insurance
Proceeds expected to be Excluded Disposal Proceeds or Excluded Insurance
Proceeds until 10 Business Days after the applicable 12 month period (or such
longer period) referred to in the definition thereof. A prepayment under
paragraph (a) shall prepay the Loans in amounts which will reduce each of the
Tranche A Loans and each of the Tranche B Loans by the same proportion.

 
For the purposes of this Clause 7.5:
 
“Borrowing Proceeds” means the cash proceeds of any Debt other than Excluded
Debt received by the Borrower or any member of the NL Holdco Group after the
Closing Date after deducting any reasonable expenses in relation to that Debt
which are incurred by the Borrower or such member of the NL Holdco Group.
 
“Disposal” means a sale, lease, licence, transfer, loan or other disposal by the
Borrower or any member of the NL Holdco Group of any Material Assets to any
Person other than a member of the NL Holdco Group (whether by a voluntary or
involuntary single transaction or series of transactions) but excluding sales in
the ordinary course of the business.
 
“Disposal Proceeds” means the cash consideration in excess of the Prepayment
Threshold received by the Borrower or any member of the NL Holdco Group for any
Disposal except for Excluded Disposal Proceeds and after deducting:
 

 
(a)
reasonable expenses incurred by the Borrower or the relevant member of the NL
Holdco Group with respect to that Disposal; and

 

-22-

--------------------------------------------------------------------------------





 

 
(b)
any Tax incurred and required to be paid by the seller in connection with that
Disposal (as reasonably determined by the seller, on the basis of existing rates
and taking account of any available credit, deduction or allowance).

 
“Excluded Debt” means Debt:
 

 
(a)
incurred under the Facility;

 

 
(b)
owed to any member of the BMS Group; or

 

 
(c)
not otherwise prohibited by the Facility.

 
“Excluded Disposal Proceeds” means any consideration received for any Disposal
which is applied or is committed to be so applied within 12 months of the date
of receipt of such consideration to replace the asset disposed of or invest in
the purchase of assets to be used by the NL Holdco Group.
 
“Excluded Insurance Proceeds” means any proceeds of an insurance claim which are
applied:
 
(a) to meet a third party claim; or
 
(b) to the replacement, reinstatement and/or repair of the asset in respect of
which the relevant insurance claim was made,
 
within 12 months of the date of receipt by the Borrower or any member of the NL
Holdco Group of such Excluded Insurance Proceeds, or such longer period as the
Majority Lenders may agree.
 
“Insurance Proceeds” means the cash proceeds in excess of the Prepayment
Threshold of any insurance claim in relation to a Material Asset received by the
Borrower or any member of the NL Holdco Group except for Excluded Insurance
Proceeds and after deducting any reasonable expenses in relation to that claim
which are incurred by the Borrower or the relevant member of the NL Holdco
Group.
 
“Prepayment Percentage” means fifty per cent.
 
“Prepayment Threshold” means $1,000,000,000.
 
“Share Issue” means an issue of ordinary shares by the Borrower or the Primary
Guarantor (when making a Share Issue, each being an “Issuer”), paid for in full
cash upon issue and which by their terms are not redeemable and where such
shares are of the same class and on the same terms as those initially issued by
the Issuer but excluding shares issued to any member of the BMS Group.
 
“Share Issue Proceeds” means the cash consideration in excess of the Prepayment
Threshold received by an Issuer for any Share Issue after deducting:
 

 
(a)
reasonable expenses incurred by the Issuer with respect to that Share Issue; and

 

-23-

--------------------------------------------------------------------------------





 

 
(b)
any Tax incurred and required to be paid by the Issuer in connection with that
Share Issue (as reasonably determined by the Issuer, on the basis of existing
rates and taking account of any available credit, deduction or allowance).

 

7.6  
Restrictions

 

(a)  
Any notice of cancellation or prepayment given by any Party under this Clause 7
(Prepayment and Cancellation) shall be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

 

(b)  
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

(c)  
The Borrower may not reborrow any part of the Facility which is prepaid.

 

(d)  
The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

(e)  
No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

(f)  
If the Agent receives a notice under this Clause 7 (Prepayment and Cancellation)
it shall promptly forward a copy of that notice to either the Borrower or the
affected Lender, as appropriate.

 

8.  
INTEREST

 

8.1  
Calculation of interest

 
The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
 

(a)  
Margin;

 

(b)  
LIBOR; and

 

(c)  
Mandatory Cost, if any.

 

8.2  
Payment of interest

 
The Borrower shall pay accrued interest on each Loan on the last day of each
Interest Period (and, if the Interest Period is longer than six Months, on the
dates falling at six monthly intervals after the first day of the Interest
Period).
 

8.3  
Default interest

 

(a)  
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date

 

-24-

--------------------------------------------------------------------------------



up to the date of actual payment (both before and after judgment) at a rate
which, subject to paragraph (b) below, is 1 per cent. higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 8.3 shall be immediately
payable by the Obligor on demand by the Agent.
 

(b)  
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 

(i)  
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 

(ii)  
the rate of interest applying to the overdue amount during that first Interest
Period shall be 1 per cent. higher than the rate which would have applied if the
overdue amount had not become due.

 

(c)  
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

8.4  
Notification of rates of interest

 
The Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.
 

9.  
INTEREST PERIODS

 

9.1  
Selection of Interest Periods

 

(a)  
The Borrower may select an Interest Period for a Loan in the Utilisation Request
for that Loan or (if the Loan has already been borrowed) in a Selection Notice.

 

(b)  
Each Selection Notice for a Loan is irrevocable and must be delivered to the
Agent by the Borrower not later than the Specified Time.

 

(c)  
If the Borrower fails to deliver a Selection Notice to the Agent in accordance
with paragraph (b) above, the relevant Interest Period will be one Month.

 

(d)  
Subject to this Clause 9, the Borrower may select an Interest Period of 1, 2, 3
or 6 Months or any other period agreed between the Borrower and the Agent
(acting on the instructions of all the Lenders).

 

(e)  
An Interest Period for a Tranche A Loan shall not extend beyond the Tranche A
Repayment Date and an Interest Period for a Tranche B Loan shall not extend
beyond the Tranche B Repayment Date.

 

(f)  
Each Interest Period for a Loan shall start on the Utilisation Date or (if
already made) on the last day of its preceding Interest Period.

 

-25-

--------------------------------------------------------------------------------





 

9.2  
Non-Business Days

 
If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
 

9.3  
Consolidation and division of Loans

 

(a)  
Subject to paragraph (b) below, if two or more Interest Periods:

 

(i)  
relate to Loans made under the same Tranche; and

 

(ii)  
end on the same date;

 
those Loans will, unless the Borrower specifies to the contrary in the Selection
Notice for the next Interest Period, be consolidated into, and treated as, a
single Loan on the last day of the Interest Period.
 

(b)  
Subject to Clause 4.3 (Maximum number of Loans) and Clause 5.3 (Currency and
amount), if the Borrower requests in a Selection Notice that a Loan be divided
into two or more Loans, that Loan will, on the last day of its Interest Period,
be so divided into the amounts specified in that Selection Notice, being an
aggregate amount equal to the amount of the Loan immediately before its
division.

 

10.  
CHANGES TO THE CALCULATION OF INTEREST

 

10.1  
Absence of quotations

 
Subject to Clause 10.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.
 

10.2  
Market disruption

 

(a)  
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Affected Lender’s share of that Loan
for the Interest Period shall be the rate per annum which is the sum of:

 

(i)  
the Margin;

 

(ii)  
the rate notified to the Agent by that Affected Lender as soon as practicable
and in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Affected Lender of funding its participation in that Loan from whatever
source it may reasonably select; and

 

(iii)  
the Mandatory Cost, if any, applicable to that Affected Lender’s participation
in the Loan.

 

-26-

--------------------------------------------------------------------------------





 

(b)  
In this Agreement “Market Disruption Event” means:

 

(i)  
at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR for Dollars for the relevant
Interest Period; or

 

(ii)  
before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 50 per cent. of that Loan) that the cost
to it or them of obtaining matching deposits in the Relevant Interbank Market
would be in excess of LIBOR.

 

(c)  
In this Agreement “Affected Lender” means:

 

(i)  
in relation to a Market Disruption Event in paragraph (b)(i) above, all the
Lenders; and

 

(ii)  
in relation to a Market Disruption Event in paragraph (b)(ii) above, those
Lenders which notify the Agent under that paragraph.

 

10.3  
Alternative basis of interest or funding

 

(a)  
If a Market Disruption Event occurs and the Agent or the Borrower so requires,
the Agent and the Borrower shall enter into negotiations (for a period of not
more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

(b)  
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

 

10.4  
Break Costs

 

(a)  
The Borrower shall, within five Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by the Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

 

(b)  
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue and showing their calculation.

 

11.  
FEES

 

11.1  
Commitment fee

 

(a)  
No Commitment fee shall be payable in relation to Tranche A and no Commitment
fee shall be payable in relation to Tranche B during the Tranche A Availability
Period.

 

(b)  
The Borrower shall pay to the Agent (for the account of each Lender) a fee in
relation to the Tranche B Commitments for the period commencing after the

 

-27-

--------------------------------------------------------------------------------



end of the Tranche A Availability Period until the expiry of the Tranche B
Availability Period, at a rate equal to 35% of the applicable Margin on that
Lender’s Available Commitment under Tranche B.
 

(c)  
The accrued Commitment fee is payable in arrear on the last day of each
successive period of three Months which ends during the Tranche B Availability
Period, on the last day of the Tranche B Availability Period and, if a Lender’s
Tranche B Commitment is cancelled in full, on the amount of that cancelled
Commitment at the time the cancellation is effective.

 

11.2  
Agency fee

 
The Borrower shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.
 

11.3  
Other Fees

 
The Borrower shall pay to the Agent all other fees in an amount and at the times
agreed in a Fee Letter.
 

12.  
TAX GROSS UP AND INDEMNITIES

 

12.1  
Tax Definitions

 

(a)  
In this Agreement:

 
“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
 
“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.
 
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
 
“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3
(Tax indemnity).
 

(b)  
Unless a contrary indication appears, in this Clause 12 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the Person making the determination (acting in good faith).

 

12.2  
Tax gross-up

 

(a)  
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 

(b)  
The Borrower shall promptly upon becoming aware that the Borrower (or other
Obligor, as appropriate) must make a Tax Deduction (or that there is any

 

-28-

--------------------------------------------------------------------------------



change in the rate or the basis of a Tax Deduction) notify the Agent
accordingly. Similarly, a Lender shall promptly notify the Agent on becoming so
aware in respect of a payment payable to that Lender. If the Agent receives such
notification from a Lender it shall promptly notify the Borrower and that
Obligor.
 

(c)  
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required, provided, however, that the
amount of the payment due from that Obligor shall not be increased to the extent
that a Tax Deduction is attributable to any Finance Party’s failure to comply
with Clause 12.2(f).

 

(d)  
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 

(e)  
Within thirty days of making any payment required in connection with a Tax
Deduction, the Obligor making that Tax Deduction shall deliver to the Agent for
the Finance Party entitled to the payment, the original, a duplicate original,
or a duly certified copy of the receipts evidencing such payment or, if the
practice of the relevant taxing authority is not to supply such receipts,
evidence reasonably satisfactory to that Finance Party that any appropriate
payment has been paid to the relevant taxing authority.

 

(f)  
Any Finance Party that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower (or
other Obligor, as appropriate) is located, or any treaty to which such
jurisdiction is a party, with respect to payments under a Finance Document shall
deliver to the Borrower (or other Obligor, as appropriate) (with a copy to the
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Obligor as will permit such payments to be made without
withholding or at a reduced rate, provided that such Finance Party is legally
entitled to complete, execute and deliver such documentation and in such Finance
Party’s reasonable judgement such completion, execution or submission would not
materially prejudice the legal position of such Finance Party.

 

12.3  
Tax indemnity

 

(a)  
The Borrower shall (within five Business Days of written demand by the Agent,
which written demand shall be made within 60 days of the date that such
Protected Party determines it has suffered a loss, liability or cost the subject
of this Clause) pay to a Protected Party an amount equal to the loss, liability
or cost which that Protected Party determines has been (directly or indirectly)
suffered for or on account of Tax by that Protected Party in respect of a
Finance Document.

 

-29-

--------------------------------------------------------------------------------





 

(b)  
Any Protected Party making a claim under paragraph (a) above shall provide
documentation satisfactory to the Borrower (or other Obligor, as appropriate),
at the same time as the demand for Payment made by the Agent, acting reasonably,
of such loss, liability or cost suffered, provided, however, that no Protected
Party shall be required to make available any of its Tax returns (or any other
information that it deems to be confidential or proprietary).

 

(c)  
Paragraph (a) above shall not apply:

 

(i)  
with respect to any Tax assessed on a Finance Party:

 

(A)  
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

(B)  
under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

 
if that Tax is imposed on or calculated by reference to the net income received
or receivable (or deemed to be received or receivable) by that Finance Party; or
 

(ii)  
with respect to any Tax assessed on a Finance Party that is attributable to such
Finance Party’s failure to comply with Clause 12.2(f); or

 

(iii)  
with respect to a loss, liability or cost to the extent that it is compensated
for by an increased payment under Clause 12.2 (Tax gross-up) or would be
compensated but for a specific exclusion in that Clause.

 

(d)  
A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Borrower.

 

(e)  
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 12.3, notify the Agent.

 

12.4  
Tax Credit

 
If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
 

(a)  
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

 

(b)  
that Finance Party has obtained, utilised and retained that Tax Credit in whole
or in part,

 
the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment, or the part of the Tax Payment
referable to that
 

-30-

--------------------------------------------------------------------------------



part of the Tax Credit which has been obtained, utilised and retained by the
Finance Party (as the case may be), not been required to be made by the Obligor.
 

12.5  
Stamp taxes

 
The Borrower shall within five Business Days of demand, pay and indemnify each
Finance Party against any cost, loss or liability that such Finance Party incurs
in the jurisdiction in which an Obligor is incorporated, organised, managed and
controlled or considered to have its seat or otherwise has a connection (other
than a connection as a result of entering into this Agreement, performing any
obligations hereunder, receiving any payments hereunder or enforcing any rights
hereunder) in relation to all stamp duty, registration and other similar Taxes
payable in respect of any Finance Document in that jurisdiction other than in
respect of an assignment, transfer, sub-participation or change in Facility
Office (other than pursuant to Clause 15.1 (Mitigation)) by a Lender.
 

12.6  
VAT

 

(a)  
All amounts set out, or expressed to be payable under a Finance Document by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any amount in
respect of any applicable VAT which is chargeable on such supply, and
accordingly, subject to paragraph (c) below, if VAT is chargeable on any supply
made by any Finance Party to any Party under a Finance Document, that Party
shall pay to the Finance Party (in addition to and at the same time as paying
the consideration) an amount equal to the amount of the VAT (and such Finance
Party shall promptly provide an appropriate VAT invoice to such Party).

 

(b)  
If VAT is chargeable on any supply made by any Finance Party (the “Supplier”) to
any other Finance Party (the “Recipient”) under a Finance Document, and any
Party (the “Relevant Party”) is required by the terms of any Finance Document to
pay an amount equal to the consideration for such supply to the Supplier (rather
than being required to reimburse the Recipient in respect of that
consideration), such Party shall also pay to the Supplier (in addition to and at
the same time as paying such amount) an amount equal to the amount of such VAT.
The Recipient will promptly pay to the Relevant Party an amount equal to any
credit or repayment from the relevant tax authority which it reasonably
determines relates to the VAT chargeable on that supply.

 

(c)  
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that Party shall also at the same time pay and indemnify the
Finance Party against all amounts in respect of VAT incurred by the Finance
Party in respect of the costs or expenses to the extent that the Finance Party
reasonably determines that neither it nor any other member of the group of which
it is a member for VAT purposes is entitled to credit or repayment from the
relevant tax authority in respect of the VAT.

 

-31-

--------------------------------------------------------------------------------





 

13.  
INCREASED COSTS

 

13.1  
Increased costs

 
(a)  Subject to Clause 13.3 (Exceptions) the Borrower shall, within ten Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application by any government body or
regulatory authority of) any law or regulation or (ii) compliance with any law
or regulation made after the date of this Agreement (in each case, whether or
not having the force of law but, if not, being of a type with which that Finance
Party or Affiliate is expected or required to comply).
 
(b)  In this Agreement “Increased Costs” means:
 
(i)  a reduction in the rate of return from the Facility or on a Finance Party’s
(or its Affiliate’s) overall capital;
 
(ii)  an additional or increased cost; or
 
(iii)  a reduction of any amount due and payable under any Finance Document,
 
which is (a) material and (b) incurred or suffered by a Finance Party or any of
its Affiliates to the extent that it is attributable to that Finance Party
having entered into its Commitment or funding or performing its obligations
under any Finance Document.
 

13.2  
Increased cost claims

 
(a)  A Finance Party may not make a claim pursuant to Clause 13.1 (Increased
costs) unless it has within sixty days notified the Agent of the event giving
rise to the claim, following which the Agent shall promptly notify the Borrower
of any such notification from a Finance Party.
 
(b)  Each Finance Party shall provide a certificate confirming the amount of its
Increased Costs and setting out the calculation of the amount in reasonable
detail.
 

13.3  
Exceptions

 
(a)  Clause 13.1 (Increased costs) does not apply to the extent any Increased
Cost is:
 
(i)  attributable to a Tax Deduction required by law to be made by an Obligor;
 
(ii)  attributable to a Market Disruption Event;
 
(iii)  the subject of a claim under Clause 12.3 (Tax indemnity) (or would have
been the subject of a claim under Clause 12.3 (Tax indemnity) but
 

-32-

--------------------------------------------------------------------------------



   for any of the exclusions in paragraph (b) of Clause 12.3 (Tax indemnity));
 
(iv)  any of the types of cost dealt with by Schedule 4 (Mandatory Cost
formula);
 
(v)  attributable to the non-compliance by the relevant Finance Party or any of
its Affiliates with any law or regulation; or
 
(vi)  attributable to the application of or compliance with the International
Covergence of Capital Measurement Standards published by the Basel Committee on
Banking Supervision in June 2004, as such implementation or transposition is
envisaged to take place as at the date of this Agreement (“Basel II”), or any
implementation or transposition thereof, whether by an EC Directive or the FSA
Integrated Prudential Sourcebook or other law or regulation, including (without
limitation) any Increased Cost attributable to Pillar 2 (The Supervisory Review
Process) of Basel II or to any change by a Finance Party from one method of
calculating capital adequacy to another.
 
(b)  In this Clause 13.3, a reference to a “Market Disruption Event” has the
same meaning given to the term in Clause 10.2 (Market Disruption) and a
reference to a “Tax Deduction” has the same meaning given to the term in Clause
12.1 (Tax Definitions).
 

14.  
OTHER INDEMNITIES

 

14.1  
Indemnity to each Finance Party

 
(a)  The Parent Guarantor agrees to indemnify the Agent, each Lender, each of
their Affiliates and the directors, officers, employees and agents of the
foregoing (each such Person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees and expenses, incurred
by or asserted against any Indemnitee arising out of:
 
(i)  the Transactions; or
 
(ii)  any claim, litigation, investigation or proceeding relating to the
Transactions, whether or not any Indemnitee is a party thereto; provided that:
 
(A)  such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence or wilful misconduct of such Indemnitee; and
 
(B)  such indemnity shall not apply to losses, claims, damages, liabilities or
related expenses that result from disputes solely between Lenders.
 

-33-

--------------------------------------------------------------------------------





 
(b)  The provisions of this Clause 14 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of any Agent or any Lender.
All amounts due under this Clause 14 shall be payable on written demand
therefor.
 

14.2  
Currency Indemnity

 
(a)  If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.
 
(b)  The obligations of any Obligor in respect of any sum due to any Finance
Party shall, notwithstanding any judgment in a currency (the “Judgment
Currency”), other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Finance Party of any sum adjudged to
be so due in the Judgment Currency, the Finance Party may in accordance with
normal banking procedures in the relevant jurisdiction purchase the Agreement
Currency with the Judgment Currency, if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Finance Party in the
Agreement Currency, such Obligor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Finance Party against such
loss. The obligations of the Obligors contained in this Clause 14.2 shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.
 

14.3  
Indemnity to the Agent

 
The Parent Guarantor shall within five Business Days of demand indemnify the
Agent against any cost, loss or liability incurred by the Agent (acting
reasonably) as a result of:
 
(a)  investigating any event which it reasonably believes is a Default; or
 
(b)  acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised by an Obligor.
 

15.  
MITIGATION BY THE LENDERS

 

15.1  
Mitigation

 
(a)  Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
 

-34-

--------------------------------------------------------------------------------



pursuant to, any of Clause 7.1 (Illegality), Clause 12 (Tax gross-up and
indemnities), Clause 13 (Increased costs) or Schedule 4 (Mandatory Cost formula)
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.
 
(b)  Paragraph (a) above does not in any way limit the obligations of any
Obligor under the Finance Documents.
 
(c)   Each Finance Party shall notify the Agent promptly upon becoming aware
that any circumstances of the kind described in paragraph (a) above has arisen
or may arise. The Agent shall notify the Borrower promptly of any such
notification from a Finance Party.
 

15.2  
Limitation of liability

 
(a)  The Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 15.1 (Mitigation).
 
(b)  A Finance Party is not obliged to take any steps under Clause 15.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so would be disadvantageous to it, provided that the incurring of any costs and
expenses by a Finance Party as a result of any steps taken by it under Clause
15.1 (Mitigation) shall not be disadvantageous to such Finance Party for the
purposes of this Clause 15.2(b).
 

16.  
COSTS AND EXPENSES

 

16.1  
Transaction expenses, amendment and enforcement costs

 
The Parent Guarantor agrees to pay all reasonable out-of-pocket expenses
incurred by the Arrangers or the Agent in connection with the entering into of
the Finance Documents or in connection with any amendments, modifications or
waivers of the provisions of the Finance Documents (including the reasonable
fees, disbursements and other charges of a single counsel), or incurred by any
of the Finance Parties in connection with the enforcement of their rights in
connection with the Finance Documents or in connection with the Loans made
thereunder, including the fees and disbursements of counsel to the Agent and, in
the case of enforcement, each Finance Party.
 

17.  
GUARANTEE AND INDEMNITY 

 

17.1  
Guarantee and indemnity

 
Each Guarantor irrevocably and unconditionally jointly and severally:
 
(a)  guarantees to each Finance Party punctual performance by the Borrower of
all of its obligations under the Finance Documents;
 
(b)  undertakes with each Finance Party that whenever the Borrower does not pay
any amount when due under or in connection with any Finance Document,
 

-35-

--------------------------------------------------------------------------------



that Guarantor shall within three Business Days of demand pay that amount as if
it was the principal obligor; and
 
(c)  indemnifies each Finance Party within three Business Days of demand against
any cost, loss or liability suffered by that Finance Party if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal. The amount of
the cost, loss or liability shall be equal to the amount which that Finance
Party would otherwise have been entitled to recover.
 

17.2  
Continuing guarantee

 
This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
 

17.3  
Reinstatement

 
If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:
 
(a)  the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and
 
(b)  each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.
 

17.4  
Waiver of defences

 
The obligations of each Guarantor under this Clause 17 (Guarantee and Indemnity)
will not be affected by an act, omission, matter or thing which, but for this
Clause, would reduce, release or prejudice any of its obligations under this
Clause 17 (without limitation and whether or not known to it or any Finance
Party) including:
 
(a)  any time, waiver or consent granted to, or composition with, any Obligor or
other Person;
 
(b)  the release of any other Obligor or any other Person under the terms of any
composition or arrangement with any creditor of any member of the BMS Group;
 
(c)  the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other Person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;
 
(d)   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
Person;
 
 
 
-36-

--------------------------------------------------------------------------------


 
 
(e)  any amendment (however fundamental) or replacement of a Finance Document or
any other document or security;
 
(f)  any unenforceability, illegality or invalidity of any obligation of any
Person under any Finance Document or any other document or security; or
 
(g)  any insolvency or similar proceedings.
 

17.5  
Immediate recourse

 
Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any Person before claiming from that
Guarantor under this Clause 17 (Guarantee and Indemnity). This waiver applies
irrespective of any law or any provision of a Finance Document to the contrary.
 

17.6  
Appropriations

 
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
 
(a)  refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and
 
(b)  hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 17
(Guarantee and Indemnity).
 

17.7  
Deferral of Guarantors’ rights

 
Whilst any amounts remain outstanding under or in connection with the Finance
Documents and unless the Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents:
 
(a)  to be indemnified by an Obligor;
 
(b)  to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents; and/or
 
(c)  to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents
or of any other guarantee or security taken pursuant to, or in connection with,
the Finance Documents by any Finance Party.
 

-37-

--------------------------------------------------------------------------------





 

17.8  
Release of Guarantors’ right of contribution

 
If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents then on the date such Retiring Guarantor
ceases to be a Guarantor:
 
(a)  that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and
 
(b)  each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.
 

17.9  
Additional security

 
This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
 

17.10  
Limitation on Dutch Guarantors

 
The obligations of any Guarantor incorporated in the Netherlands under this
Agreement shall exclude and shall not be or be construed as any guarantee,
indemnity or security, to the extent that this would be deemed “ultra vires”
within the meaning of Section 2.7 of the Dutch Civil Code.
 

17.11  
Limitation on Luxembourg Guarantors

 
The liabilities of each Guarantor incorporated in Luxembourg (a "Luxembourg
Guarantor"), under this Clause 17 shall be limited, at any time, to a maximum
aggregate amount equal to (i) the market value of the assets of such Luxembourg
Guarantor at the moment when the guarantee created pursuant to this Clause 17 is
enforced, determined in accordance with the accounting principles generally
accepted in Luxembourg and having regard to the status of the Luxembourg
Guarantor as a group company, whose assets are assets forming part of the BMS
Group, by a Luxembourg réviseur d'entreprises appointed by the president of the
Institut Luxembourgeois des Réviseurs d'Entreprises upon request by the Agent
less (ii) all liabilities incurred from time to time, by such Luxembourg
Guarantor as reflected from time to time in the books of such Luxembourg
Guarantor (but for the avoidance of doubt excluding the liability of such
Luxembourg Guarantor under this Agreement). No Luxembourg Guarantor shall secure
liabilities pursuant to this Agreement which would result in such Luxembourg
Guarantor not complying with Luxembourg financial assistance regulations as set
forth in Luxembourg corporate law.
 

-38-

--------------------------------------------------------------------------------





 

18.  
REPRESENTATIONS 

 
Each Obligor (except where certain Obligors are specified, in which case, each
specified Obligor) makes the representations and warranties set out in this
Clause 18 to each Finance Party on the date of this Agreement.
 

18.1  
Organisation; Powers

 
(a)  It is a corporation duly organised, validly existing and in good standing
under the laws of the jurisdiction of its organisation.
 
(b)  It has all requisite power and authority to own its property and assets and
to carry on its business as now conducted and as proposed to be conducted.
 
(c)  It is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not
result in a Material Adverse Effect in relation to the BMS Group.
 
(d)  It has the corporate power and authority to execute and deliver this
Agreement and any Finance Documents to which it is a party, to perform its
obligations under this Agreement and (in relation to the Borrower) to borrow
hereunder.
 

18.2  
Authorisations

 
The Transactions:
 
(a)  are within its corporate powers and have been duly authorized by all
requisite corporate action; and
 
(b)  will not:
 
(i)  violate:
 
(A)  any provision of any law, statute, rule or regulation (including, without
limitation, the Margin Regulations);
 
(B)  any provision of its certificate of incorporation or other constitutive
documents or by-laws;
 
(C)  any order of any Governmental Authority; or
 
(D)  any provision of any indenture, agreement or other instrument to which it
is a party or by which it or any of its property is or may be bound,
 
(ii)  be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument referred to in Clause 18.2(b)(i)(D), or
 
(iii)  result in the creation or imposition of any Lien over any of its property
or assets,
 

-39-

--------------------------------------------------------------------------------





 
other than, in the case of paragraphs (i)(A), (i)(C), (i)(D), (ii) and (iii),
any such violations, conflicts, breaches, defaults or Liens that, individually
or in the aggregate, would not have a Material Adverse Effect in relation to the
BMS Group.
 

18.3  
Enforceability

 
Each Finance Document constitutes or, when executed and delivered, will
constitute a legal, valid and binding obligation of each Obligor party thereto,
enforceable in accordance with its terms (subject, as to enforceability, to
applicable bankruptcy, insolvency, reorganisation, moratorium or other similar
laws affecting creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity)).
 

18.4  
Governmental Approvals

 
(a)  No action, consent or approval of, registration or filing with or other
action by any Governmental Authority located in Bermuda, Luxembourg, the
Netherlands, the United Kingdom, or the United States of America is required in
connection with the Transactions (other than those that have been obtained or
made).
 
(b)  No action, consent or approval of, registration or filing with or other
action by any Governmental Authority (other than those referred to in paragraph
(a)) is required in connection with the Transactions other than such action,
consent, approval of registration or filing with or other action the absence of
which would not have a Material Adverse Effect.
 

18.5  
Financial Statements; No Material Adverse Change

 
(a)  The Borrower has furnished to the Agent copies of the Parent Guarantor’s:
 
(i)  audited consolidated financial statements for the years ended December 31,
2003 and December 31, 2004, respectively, which were included in its annual
report on Form 10-K as filed with the SEC under the Exchange Act on March 4,
2005; and
 
(ii)  unaudited consolidated financial statements for the quarter ended March
31, 2005 which were included in its quarterly report on Form 10-Q, as filed with
the SEC under the Exchange Act on May 9, 2005.
 
Such financial statements present fairly, in all material respects, the
financial condition and the results of operations of the Parent Guarantor and
the Subsidiaries, taken as a whole, as of, and for accounting periods ending on,
such dates in accordance with GAAP (subject, in the case of unaudited
statements, to normal year-end audit adjustments and the absence of footnotes).
 
(b)  Since December 31, 2004, there has been no Material Adverse Effect on the
business, operations, properties or financial condition of the NL Holdco Group
or the BMS Group, each taken as a whole; provided, that no representation or
warranty is made with respect to matters disclosed in the most recent 10-K or
 

-40-

--------------------------------------------------------------------------------



in any 10-Q or current report on Form 8-K of the Parent Guarantor filed with the
SEC under the Exchange Act subsequent to December 31, 2004.
 

18.6  
Material Litigation; Compliance with Laws.

 
(a)  Except as disclosed in either the most recent 10-K or the most recent 10-Q
of the Parent Guarantor, as of the date of this Agreement, there are no actions,
proceedings or investigations filed or (to the knowledge of the Parent
Guarantor) threatened against the Parent Guarantor or any Subsidiary in any
court or before any Governmental Authority or arbitration board or tribunal,
which question the validity or legality of this Agreement, the Transactions or
any action taken or to be taken pursuant to this Agreement and no order or
judgment has been issued or entered restraining or enjoining the Parent
Guarantor from the execution, delivery or performance of this Agreement nor is
there any other action, proceeding or investigation filed or (to the knowledge
of the Parent Guarantor) threatened against the Parent Guarantor or any
Subsidiary in any court before any Governmental Authority or arbitration board
or tribunal which would be reasonably likely to result in a Material Adverse
Effect on the BMS Group.
 
(b)  Neither the Parent Guarantor nor any Subsidiary is in violation of any law,
rule or regulation, or in default with respect to any judgment, writ, injunction
or decree of any Governmental Authority, where such violation or default would
be reasonably likely to result in a Material Adverse Effect on the BMS Group.
 

18.7  
No filing or stamp taxes

 
Under the law of the jurisdiction in which it is incorporated, organised,
managed and controlled or considered to have its seat or otherwise has a
connection (other than a connection as a result of entering into this Agreement,
performing any obligations hereunder, receiving any payments hereunder or
enforcing any rights hereunder) it is not necessary that the Finance Documents
be filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration or similar tax be paid on or in
relation to the Finance Documents or the transactions contemplated by the
Finance Documents.
 

18.8  
Federal Reserve Regulations

 
No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
which entails a violation of, or which is inconsistent with, the provisions of
the Margin Regulations.
 

18.9  
Use of Proceeds

 
All proceeds of the Loans shall be used for the purposes referred to in Clause
3.1 (Purpose) of this Agreement.
 

18.10  
Taxes

 
It has filed or caused to be filed all Tax returns which are required to be
filed by it, and has paid or caused to be paid all Taxes shown to be due and
payable on such
 

-41-

--------------------------------------------------------------------------------



returns or on any assessments received by it, other than any Taxes or
assessments the validity of which is being contested in good faith by
appropriate proceedings, and with respect to which appropriate accounting
reserves have, to the extent required by GAAP, been set aside.
 

18.11  
Employee Benefit Plans

 
(a)  The Parent Guarantor represents that the present aggregate value of
accumulated benefit obligations of all Plans and all foreign employee pension
benefit plans (based on those assumptions used for disclosure of such
obligations in corporate financial statements in accordance with GAAP) did not,
as of the most recent statements available, exceed the aggregate value of the
assets for all such plans.
 
(b)  Except as would not individually or in the aggregate have a Material
Adverse Effect on the BMS Group:
 
(i)  no ERISA Termination Event has occurred; or
 
(ii)  each Plan has been established and administered in accordance with its
terms and in compliance with the applicable provisions of ERISA, the Code and
other applicable laws, rules and regulations.
 

18.12  
Environmental and Safety Matters

 
The Parent Guarantor represents that other than exceptions to any of the
following that would not in the aggregate have a Material Adverse Effect on the
BMS Group:
 
(a)  the Parent Guarantor and the Subsidiaries comply and have complied with all
applicable Environmental and Safety Laws;
 
(b)  there are and have been no Hazardous Substances at any property owned,
leased or operated by the Parent Guarantor now or in the past, or at any other
location, that could reasonably be expected to result in liability of the Parent
Guarantor or any Subsidiary under any Environmental and Safety Law or result in
costs to any of them arising out of any Environmental and Safety Law;
 
(c)  there are no past, present, or, to the knowledge of the Parent Guarantor
and its Subsidiaries, anticipated future events, conditions, circumstances,
practices, plans, or legal requirements that could reasonably be expected to
prevent the Parent Guarantor or any of its Subsidiaries from, or increase the
costs to the Parent Guarantor or any of its Subsidiaries of, complying with
applicable Environmental and Safety Laws or obtaining or renewing all material
permits, approvals, authorisations, licenses or permissions required of any of
them pursuant to any such law; and
 
(d)  neither the Parent Guarantor nor any of its Subsidiaries has retained or
assumed, by contract or operation of law, any liability, fixed or contingent,
under any Environmental and Safety Law.
 

-42-

--------------------------------------------------------------------------------





 

18.13  
Properties

 
The Parent Guarantor represents that:
 
(a)  each of the Parent Guarantor and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property that are
material to the business of the Parent Guarantor and its Subsidiaries taken as a
whole, except for minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes; and
 
(b)  each of the Parent Guarantor and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property that are material to the business of the Parent Guarantor and its
Subsidiaries taken as a whole, and the use thereof by the Parent Guarantor and
its Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect on the BMS Group.
 

18.14  
Investment and Holding Company Status

 
The Parent Guarantor represents that neither the Parent Guarantor nor any of its
Subsidiaries is:
 
(a)  an “investment company” as defined in, or subject to regulation under the
Investment Company Act of 1940 of the United States, or
 
(b)  a “holding company” as defined in, or subject to regulation under the
Public Utility Holding Company Act of 1935 of the United States.
 

18.15  
Ownership and Status of Designated Finance Subsidiaries

 
The Borrower represents that each Designated Finance Subsidiary is:
 
(a)  a wholly owned subsidiary of the Borrower; and
 
(b)  a corporation duly organised, validly existing and in good standing under
the laws of the jurisdiction of its incorporation.
 

18.16  
Pari passu ranking

 
Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
 

18.17  
Ranking of Qualifying NL Holdco Notes

 
The Primary Guarantor represents that its payment obligations under the
Qualifying NL Holdco Notes rank at least pari passu with claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.
 

-43-

--------------------------------------------------------------------------------





 

18.18  
Information Memorandum

 
The Borrower represents that:
 
(a)  except as disclosed in writing to the Arrangers, as at the date thereof,
the Information Memorandum did not contain an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading, it being understood and agreed that for purposes of this Clause,
such factual information and data shall not include projections and pro forma
financial information; and
 
(b)  the projections and pro forma financial information contained in the
Information Memorandum were based on then recent historical information and good
faith estimates and assumptions believed by such Persons to be reasonable at the
time made, it being recognised by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.
 

18.19  
Repetition

 
The Repeating Representations are deemed to be made by each Obligor (except
where certain Obligors are specified, in which case, the specified Obligors) by
reference to the facts and circumstances then existing on:
 
(a)  the first day of each Interest Period; and
 
(b)  in the case of an Additional Guarantor, the day on which the Person becomes
an Additional Guarantor.
 

19.  
INFORMATION UNDERTAKINGS

 
The undertakings in this Clause 19 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 

19.1  
The Borrower shall supply to the Agent in sufficient copies for all of the
Lenders the following documents:

 
(a)  within 95 days after the end of each fiscal year, the Parent Guarantor’s
annual report on Form 10-K as filed with the SEC, including its consolidated
balance sheet and the related consolidated earnings statement showing its
consolidated financial condition as of the close of such fiscal year and the
consolidated results of its operations during such year, all audited by
PriceWaterhouseCoopers LLP or other independent certified public accountants of
recognised standing selected by the Parent Guarantor and accompanied by an
opinion of such accountants (without a “going concern” qualification or
exception and without any qualification or exception with respect to the scope
of such opinion) to the effect that such consolidated financial statements
fairly present the Parent Guarantor’s financial condition and results of
operations on a consolidated basis in accordance with GAAP;
 

-44-

--------------------------------------------------------------------------------





 
(b)  within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, the Parent Guarantor’s quarterly report on Form 10-Q as filed
with the SEC, including its unaudited consolidated balance sheet and related
consolidated earnings statement, showing its consolidated financial condition as
of the close of such fiscal quarter and the consolidated results of its
operations during such fiscal quarter and the then elapsed portion of the fiscal
year (and each delivery of such statements shall be deemed a representation that
such statements fairly present the Parent Guarantor’s financial condition and
results of operations on a consolidated basis in accordance with GAAP, subject
to normal year-end audit adjustments and the absence of footnotes);
 
(c)  with any delivery of financial statements under paragraph (a) or (b) above:
 
(i)  a Compliance Certificate from the Parent Guarantor certifying that the
Parent Guarantor has complied with the financial covenants applicable to it set
out in Clause 20 (Financial Covenants) (or giving details of any non-compliance,
whether non-compliance is continuing and any steps taken to remedy
non-compliance); and
 
(ii)  a Compliance Certificate from each of the Borrower and the Primary
Guarantor (in each case, endorsed by the Parent Guarantor) certifying that each
of the Borrower and the Primary Guarantor has complied with the financial
covenants applicable to it set out in Clause 20 (Financial Covenants) (or giving
details of any non-compliance, whether non-compliance is continuing and any
steps taken to remedy non-compliance);
 
(d)  promptly after the same become publicly available, copies of all reports on
Form 8-K filed by the Parent Guarantor with the SEC, or any Governmental
Authority succeeding to any of or all the functions of the SEC, or copies of all
reports distributed to its shareholders, as the case may be; and
 
(e)  promptly, from time to time, such other information as any Lender shall
reasonably request through the Agent.
 
Each Compliance Certificate referred to above shall be signed by a duly
authorised officer of the Parent Guarantor and (in the case of each Compliance
Certificate from the Borrower and the Primary Guarantor) by a duly authorised
officer of the Borrower or the Primary Guarantor (as appropriate).
 

19.2  
Litigation and Other Notices

 
The Borrower or the Parent Guarantor shall give the Agent written notice of the
following within five Business Days after any executive officer of the Borrower
or the Parent Guarantor obtains knowledge thereof:
 
(a)  the filing or commencement of any action, suit or proceeding which the
Borrower or the Parent Guarantor reasonably expects to result in a Material
Adverse Effect in relation to the BMS Group as a whole;
 

-45-

--------------------------------------------------------------------------------





 
(b)  any Event of Default or Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto; and
 
(c)  any change in any of the Ratings.
 

19.3  
Use of websites

 
(a)  The Borrower may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the "Website Lenders") who accept this
method of communication by posting this information onto an electronic website
designated by the Borrower and the Agent (the "Designated Website") if:
 
(i)  the Agent expressly agrees (after consultation with each of the Lenders)
that it will accept communication of the information by this method;
 
(ii)  both the Borrower and the Agent are aware of the address of and any
relevant password specifications for the Designated Website; and
 
(iii)  the information is in a format previously agreed between the Borrower and
the Agent.
 
If any Lender (a "Paper Form Lender") does not agree to the delivery of
information electronically then the Agent shall notify the Borrower accordingly
and the Borrower shall supply the information to the Agent (in sufficient copies
for each Paper Form Lender) in paper form. In any event the Borrower shall
supply the Agent with at least one copy in paper form of any information
required to be provided by it.
 
(b)  The Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Borrower and the Agent.
 
(c)  The Borrower shall promptly upon becoming aware of its occurrence notify
the Agent if:
 
(i)  the Designated Website cannot be accessed due to technical failure;
 
(ii)  the password specifications for the Designated Website change;
 
(iii)  any new or amended information which is required to be provided under
this Agreement is posted onto the Designated Website; or
 
(iv)  the Borrower becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.
 
If the Borrower notifies the Agent under paragraph (c)(i) or paragraph (c)(iv)
above, all information to be provided by the Borrower under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.
 

-46-

--------------------------------------------------------------------------------





 
(d)  Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Borrower shall comply with any such request within
ten Business Days.
 

19.4  
"Know your customer" checks

 
(a)  If:
 
(i)  the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;
 
(ii)  any change in the status of an Obligor or (save in relation to the Parent
Guarantor) the composition of its Shareholders after the date of this Agreement;
or
 
(iii)  a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,
 
obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied that it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to the transactions contemplated
in the Finance Documents.
 
(b)  Each Lender shall promptly upon the request of the Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself) in order for the Agent to carry out and be satisfied
it has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.
 
(c)  The Borrower shall, by not less than 10 Business Days' prior written notice
to the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of the Finance Subsidiaries becomes an Additional
Guarantor pursuant to Clause 24 (Changes to the Obligors).
 
(d)  Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Guarantor obliges the Agent or any Lender to comply
with "know your customer" or similar identification procedures in circumstances
where the necessary information is not already available to it, the Borrower
shall promptly upon the request of the Agent or any Lender
 

-47-

--------------------------------------------------------------------------------



supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Agent (for itself or on behalf of any Lender) or any
Lender (for itself or on behalf of any prospective new Lender) in order for the
Agent or such Lender or any prospective new Lender to carry out and be satisfied
it has complied with the results of all necessary "know your customer" or other
similar checks under all applicable laws and regulations pursuant to the
accession of such Subsidiary to this Agreement as an Additional Guarantor.
 
(e)  Each Lender agrees that its “know your customer” or other similar checks
will be completed as soon as reasonably practicable.
 

20.  
FINANCIAL COVENANTS

 

20.1  
Primary Guarantor Financial Covenants

 
The Primary Guarantor shall ensure that from the date of this Agreement and for
so long as any amount is outstanding under the Finance Documents or any
Commitment is in force:
 
(a)  the ratio of NL Holdco Group Net Indebtedness to NL Holdco Cash Flow will
be calculated on each Primary Guarantor Quarter Date and:
 
(i)  shall not exceed 3.5:1 on any two consecutive Primary Guarantor Quarter
Dates during the 24 months commencing on the date of this Agreement; and
 
(ii)  thereafter shall not exceed 3:1 on any Primary Guarantor Quarter Date.
 
(b)  NL Holdco Group New Indebtedness shall not exceed $1,000,000,000 at any
time.
 
(c)  NL Holdco Intercompany Indebtedness shall not at any time exceed by more
than $1,000,000,000 the amount of NL Holdco Intercompany Indebtedness as
calculated at the date of this Agreement.
 
In this Clause 20.1:
 
“NL Holdco Cash Flow” means all cash received by the Primary Guarantor by way of
distributions from its subsidiaries during the 12 month period ending on each
Primary Guarantor Quarter Date.
 
“NL Holdco Group Net Indebtedness” means the aggregate amount of the Debt of the
members of the NL Holdco Group, less their cash, cash equivalents, time deposits
and other marketable securities. This includes (without double counting) the
Primary Guarantor’s guarantee under this Agreement and all other Debt of the NL
Holdco Group to third parties, but will exclude all Debt of any member of the NL
Holdco Group to any member of the BMS Group or to any other member of the NL
Holdco Group.
 
“NL Holdco Group New Indebtedness” means the aggregate amount of outstanding
Debt falling within the definition of NL Holdco Group Net
 

-48-

--------------------------------------------------------------------------------



Indebtedness, which is incurred after the date of this Agreement (including, for
the avoidance of doubt, any such Debt incurred by members of the NL Holdco Group
under commercial paper programs), but excluding:
 
(i)  the Facility;
 
(ii)  Debt which is subordinated to the Facility; and
 
(iii)  Debt to the extent it refinances the Facility or Debt which existed at
the date of this Agreement and any subsequent refinancings thereof.
 
“NL Holdco Intercompany Indebtedness” means the aggregate outstanding Debt of
the Primary Guarantor to other members of the BMS Group, but excluding:
 
(i) Debt incurred after the date of this Agreement which is subordinated to the
Facility; and
 
(ii) Qualifying NL Holdco Notes.
 
“Primary Guarantor Quarter Date” means the last date of each fiscal quarter of
the Primary Guarantor (or such other dates as agreed by the Primary Guarantor
and the Agent).
 
For the avoidance of doubt, references in this Clause 20.1 to “Debt” shall be
construed as excluding, in the case of indebtedness for borrowed money, advances
in the nature of overdrafts that are repaid within three Business Days.
 

20.2  
Parent Guarantor and Borrower Financial Covenants

 
From the date of this Agreement and for so long as any amount is outstanding
under the Finance Documents or any Commitment is in force:
 
(a)  the Parent Guarantor shall ensure that the ratio of Consolidated Net
Indebtedness to Consolidated Capitalisation shall not exceed 0.50 to 1.0, tested
on each Parent Guarantor Quarter Date;
 
(b)  the Borrower or one or more Designated Finance Subsidiaries shall hold
Qualifying NL Holdco Notes in an aggregate principal amount that is equal to or
greater than 150% of the aggregate principal amount of the Total Net
Indebtedness of the Borrower and the Designated Finance Subsidiaries.
 
In this Clause 20.2:
 
“Consolidated Capitalisation” means at any time the sum of short term
borrowings, long-term debt and shareholders’ equity, all as shown at such time
in the Parent Guarantor’s consolidated balance sheet determined in accordance
with GAAP.
 
“Consolidated Net Indebtedness” means at any time (i) the sum of short-term
borrowings and long-term debt less (ii) cash, cash equivalents, time
 

-49-

--------------------------------------------------------------------------------



deposits and marketable securities, all as shown at such time on the Parent
Guarantor’s consolidated balance sheet determined in accordance with GAAP.
 
“Parent Guarantor Quarter Date” means the last date of each fiscal quarter of
the Parent Guarantor (or such other dates as agreed by the Parent Guarantor and
the Agent).
 
“Total Net Indebtedness of the Borrower and the Designated Finance Subsidiaries”
means the aggregate amount of the Debt of the Borrower and the Designated
Financial Subsidiaries, including the Facility, less their:
 
(i)  aggregate cash, cash equivalents, time deposits and other marketable
securities; and
 
(ii)  Debt owed to any member of the BMS Group.
 

21.  
GENERAL UNDERTAKINGS

 
The undertakings in this Clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 

21.1  
Existence

 
Each Obligor shall do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence and its rights and
franchises that are material to the business of the Parent Guarantor and its
Subsidiaries as a whole, except as expressly permitted under Clause 21.7
(Consolidations, Amalgamations and Mergers), and except in the case of any
Subsidiary where the failure to do so would not result in a Material Adverse
Effect in relation to the BMS Group.
 

21.2  
Compliance with Laws; Maintenance of Business and Properties

 
Each Obligor shall:
 
(a)  comply in all respects with all applicable laws, rules, regulations and
orders of any Governmental Authority (including Environmental and Safety Laws
and ERISA), whether now in effect or hereafter enacted except instances that
could not, in the aggregate, reasonably be expected to result in a Material
Adverse Effect in relation to the BMS Group; and
 
(b)  at all times maintain and preserve all property material to the conduct of
the business of the Parent Guarantor and the Subsidiaries as a whole and keep
such property in good repair, working order and condition and from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times,
except where the failure to do so would not result in a Material Adverse Effect
in relation to the BMS Group.
 

-50-

--------------------------------------------------------------------------------





 

21.3  
Insurance

 
Each Obligor shall keep its insurable properties adequately insured at all times
by financially sound and reputable insurers (which may include captive
insurers), and maintain such other insurance or self insurance, to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies similarly situated and in the
same or similar businesses.
 

21.4  
Obligations and Taxes

 
Each Obligor shall pay and discharge promptly when due all material taxes,
assessments and governmental charges imposed upon it or upon its income or
profits or in respect of its property, in each case before the same shall become
delinquent or in default and before penalties accrue thereon, unless and to the
extent that the same are being contested in good faith by appropriate
proceedings and adequate reserves with respect thereto shall, to the extent
required by GAAP, have been set aside.
 

21.5  
Books and Records

 
Each Obligor shall keep proper books of record and account in which full, true
and correct entries are made of all material dealings and transactions in
relation to its business and activities.
 

21.6  
Pari Passu Ranking

 
Each Obligor shall do all things reasonably necessary to ensure that its payment
obligations under the Finance Documents rank at least pari passu with the claims
of all its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to companies generally.
 

21.7  
Consolidations, Amalgamations and Mergers

 
No Obligor shall consolidate, amalgamate or merge with or into any other Person
or liquidate, wind up or dissolve (or suffer any liquidation or dissolution)
provided that:
 
(a)  an Obligor may merge, amalgamate or consolidate with another Person if
(i) the corporation surviving such merger (or in the case of an Obligor subject
to the laws of Bermuda, the resulting entity) is (x) in the case of a merger or
consolidation of the Parent Guarantor, the Parent Guarantor, (y) in the case of
a merger, amalgamation or consolidation of any Obligor other than the Parent
Guarantor, an Obligor or (z) in the case of a merger or consolidation of an
Obligor other than the Parent Guarantor or the Primary Guarantor, a member of
the NL Holdco Group and (ii) immediately after giving effect to such merger,
amalgamation or consolidation, no Default or Event of Default shall have
occurred and be continuing; and
 
(b)  an Obligor other than the Parent Guarantor, the Primary Guarantor or the
Borrower may liquidate, wind-up or dissolve if immediately after giving effect
to such liquidation, winding-up or dissolution no Default or Event of Default
shall have occurred and be continuing.
 

-51-

--------------------------------------------------------------------------------





 

21.8  
Encumbrances on Restricted Properties securing debt

 
The Parent Guarantor shall not (and will not permit any of the Subsidiaries to)
create, assume or suffer to exist any Lien upon any Restricted Property to
secure any Debt of the Parent Guarantor, any Subsidiary or any other Person,
without making effective provision whereby the Loans that may then or thereafter
be outstanding shall be secured by such Lien equally and rateably with (or prior
to) such Debt for so long as such Debt shall be so secured, except that the
foregoing shall not prevent the Parent Guarantor or any Subsidiary from
creating, assuming or suffering to exist any of the following Liens:
 
(a)  Liens existing on the date of this Agreement;
 
(b)  any Lien existing on property owned or leased by any Person at the time it
becomes a Subsidiary;
 
(c)  any Lien existing on property at the time of the acquisition thereof by the
Parent Guarantor or any Subsidiary;
 
(d)  any Lien to secure any Debt incurred prior to, at the time of, or within 12
months after the acquisition of any Restricted Property for the purpose of
financing all or any part of the purchase price thereof and any Lien to the
extent that it secures Debt which is in excess of such purchase price and for
the payment of which recourse may be had only against such Restricted Property;
 
(e)  any Lien to secure any Debt incurred prior to, at the time of, or within 12
months after the completion of the construction, alteration, repair or
improvement of any Restricted Property for the purpose of financing all or any
part of the cost thereof and any Lien to the extent that it secures Debt which
is in excess of such cost and for the payment of which recourse may be had only
against such Restricted Property;
 
(f)  any Liens securing Debt of a Subsidiary owing to the Parent Guarantor or to
another Subsidiary;
 
(g)  any Liens securing industrial development, pollution control or similar
revenue bonds;
 
(h)  any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien referred to in paragraphs (a)
through (g) above, so long as the principal amount of the Debt secured thereby
does not exceed the principal amount of Debt so secured at the time of such
extension, renewal or replacement (except that, where an additional principal
amount of Debt is incurred to provide funds for the completion of a specific
project, the additional principal amount, and any related financing costs, may
be secured by the Lien as well) and such Lien is limited to the same property
subject to the Lien so extended, renewed or replaced (and improvements on such
property); and
 

-52-

--------------------------------------------------------------------------------





 
(i)  any Lien not permitted by paragraphs (a) through (h) above securing Debt
which, together with the aggregate outstanding principal amount of all other
Debt of the Parent Guarantor and its Subsidiaries owning Restricted Property
which would otherwise be subject to the foregoing restrictions and the aggregate
Value of existing Sale and Leaseback Transactions which would be subject to the
restrictions of Clause 21.9 (Limitation on Sale and Leaseback Transactions) but
for this paragraph (i), does not at any time exceed 10% of Consolidated Net
Tangible Assets.
 

21.9  
Limitation on Sale and Leaseback Transactions

 
The Parent Guarantor shall not enter into any Sale and Leaseback Transaction, or
permit any Subsidiary owning Restricted Property to do so, unless either:
 
(a)  the Parent Guarantor or such Subsidiary would be entitled to incur Debt, in
a principal amount at least equal to the Value of such Sale and Leaseback
Transaction, which is secured by Liens on the property to be leased (without
equally and rateably securing the Loans) without violating Clause 21.8
(Encumbrances on Restricted Properties securing debt); or
 
(b)  the Parent Guarantor, during the six months immediately following the
effective date of such Sale and Leaseback Transaction, causes to be applied to
(A) the acquisition of Restricted Property or (B) the voluntary retirement of
Funded Debt (whether by redemption, defeasance, repurchase, or otherwise) an
amount equal to the Value of such Sale and Leaseback Transaction.
 

21.10  
Change of Business

 
The Parent Guarantor shall procure that no substantial change is made to the
general nature of the business of the BMS Group from that carried on at the date
of this Agreement.
 

21.11  
Encumbrances on the Qualifying NL Holdco Notes

 
No Obligor (other than the Parent Guarantor) shall create or permit to subsist
any Lien over its entitlement under the Qualifying NL Holdco Notes.
 

21.12  
Encumbrances on other assets of the Borrower and any Designated Finance
Subsidiaries

 
The Borrower shall ensure that neither it nor any Designated Finance Subsidiary
shall create or permit to subsist any Lien over any of its assets securing Debt
the principal amount of which, when aggregated, exceeds $1,000,000,000 other
than: (a) bankers’ Liens, rights of set-off and other similar Liens existing
solely with respect to cash, cash equivalents, time deposits or other marketable
securities in one or more accounts maintained by the Borrower or any Designated
Finance Subsidiary in the ordinary course of business in favour of the bank or
banks with which such accounts are maintained; and (b) Liens securing amounts
due under the Facility.
 

-53-

--------------------------------------------------------------------------------





 

21.13  
Activities of the Borrower and the Designated Finance Subsidiaries

 
The Borrower shall ensure that it and any Designated Finance Subsidiaries engage
only in the following types of business:
 
(a)  issuing further shares fully paid up to any member of the BMS Group;
 
(b)  receiving capital contributions or loans from any member of the BMS Group;
 
(c)  performing obligations and exercising rights under or arising out of any
Finance Document to which it is a party;
 
(d)  facilitating or providing the financing (by any means) of any members of
the BMS Group;
 
(e)  authorising and paying dividends on any of its issued shares provided that
it has first made adequate provision or reserve for its liabilities;
 
(f)  paying Taxes and complying with any legal or statutory obligation (whether
or not relating to Tax) which it may be required to discharge;
 
(g)  investing in cash, cash equivalents, time deposits and other marketable
securities;
 
(h)  all other things necessary to maintain its corporate identity; and
 
(i)  any activity not falling within paragraphs (a)-(h) above but which is
reasonably incidental thereto.
 

21.14  
Restricted Payments

 
No Obligor (other than the Parent Guarantor) shall declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment except:
 
(a)  any Obligor may make Restricted Payments to another Obligor; and
 
(b)  any Obligor may:
 
(i)  declare and pay dividends with respect to its shares payable solely in
additional shares of its ordinary share capital; and
 
(ii)  make Restricted Payments so long as after giving effect to the making of
such Restricted Payment, no Default shall have occurred and be continuing.
 

21.15  
Indebtedness for Borrowed Money

 
No Obligor (other than the Parent Guarantor and the Primary Guarantor) shall
incur any Debt to the extent that, after giving effect to such incurrence, such
Debt could reasonably be expected to have a Material Adverse Effect provided
that Debt which is permitted in accordance with the terms of Clause 20
(Financial Covenants) shall not be restricted by this Clause 21.15.
 

-54-

--------------------------------------------------------------------------------





 

21.16  
Transactions with Affiliates

 
Each Obligor (other than the Parent Guarantor) shall only enter into
transactions with other members of the BMS Group that are bona fide and arm’s
length in nature except (a) transactions entered into prior to the date hereof
or contemplated by any agreement entered into prior to the date hereof, (b)
transactions between or among the Borrower and the Designated Finance
Subsidiaries or between or among any Obligors or between or among any members of
the NL Holdco Group (c) any arrangements with officers, directors,
representatives or other employees of such Obligor (other than the Parent
Guarantor) relating specifically to employment and (d) transactions that are
otherwise permitted by this Agreement including (without limitation)
transactions permitted under Clauses 21.7 (Consolidations, Amalgamations and
Mergers), 21.13 (Activities of the Borrower and the Designated Finance
Subsidiaries), 21.14 (Restricted Payments), 21.15 (Indebtedness for Borrowed
Money), 21.17 (Investments) and 21.18 (Asset Disposals).
 

21.17  
Investments

 
No Obligor (other than the Parent Guarantor and the Primary Guarantor) shall
enter into any transaction to acquire any assets (other than: (a) any
transaction to acquire assets having a fair market value of less than
$1,000,000,000; (b) any transaction to acquire assets from another Obligor or
member of the NL Holdco Group; (c) investments in cash, cash equivalents, time
deposits and other marketable securities; or (d) any transaction to acquire
assets from a member of the BMS Group made on an arm’s length basis) if, before
or after giving effect to the commitment thereto, such transaction could
reasonably be expected to have a Material Adverse Effect.
 

21.18  
Asset disposals

 
(a)  Neither the Parent Guarantor nor the Primary Guarantor shall sell, or
otherwise transfer (in one transaction or a series of transactions), or permit
any Subsidiary to sell, or otherwise transfer (in one transaction or a series of
transactions), all or substantially all of the assets of the Parent Guarantor
and the Subsidiaries or the Primary Guarantor and its subsidiaries, in each case
taken as a whole, to any other Person.
 
(b)  No Obligor (other than the Parent Guarantor) shall enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of all or
substantially all of its assets.
 
(c)  Paragraph (b) above does not apply to any sale, lease, transfer or other
disposal:
 
(i)  of assets in exchange for other assets comparable or superior as to type,
value and quality;
 
(ii)  of cash, cash equivalents, time deposits and other marketable securities
not otherwise prohibited by the Finance Documents;
 
 
-55-

--------------------------------------------------------------------------------


 
 
(iii)  comprising any dividend or distribution not otherwise prohibited by the
Finance Documents;
 
(iv)  between any Obligor and any other Obligor; or
 
(v)  made bona fide on an arm’s length basis to any member of the BMS Group.
 

21.19  
Covenants relating to the Lux Holdco Note

 
The Primary Guarantor shall:
 
(a)  procure timely compliance by Lux Holdco with all of its obligations under
the Lux Holdco Note and Lux Holdco Note Agreement;
 
(b)  promptly notify the Agent in the event that:
 
(i)  (A) Lux Holdco becomes unable, or admits inability, to pay its debts
generally as they fall due; (B) a moratorium is declared in respect of any of
Luxco’s material indebtedness; or (C) Lux Holdco passes a resolution for its
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise), commences negotiations regarding a
composition, compromise, assignment or arrangement with, or suspends making
payments to, its creditors generally, has a liquidator, receiver, administrator,
administrative receiver, compulsory manager or other similar officer appointed
to it (or over all or substantially all of its assets), an application is made
or a petition presented to a court, a notice is given or filed in relation to
the appointment of such an officer or has any analogous procedure or step taken
in any jurisdiction;
 
(ii)  an event of default occurs under the Lux Holdco Note or the Lux Holdco
Note Agreement; or
 
(iii)  any acceleration or other enforcement action is taken in relation to the
Lux Holdco Note or the Lux Holdco Note Agreement and shall keep the Agent fully
informed during any enforcement process; and
 
(c)  procure that no voluntary prepayments of the Lux Holdco Note are made in
whole or in part by Lux Holdco after the date of this Agreement.
 

21.20  
Parent Guarantor Ratings

 
The Parent Guarantor shall use reasonable endeavours to ensure that at least one
of Moody’s and S&P provides a rating for the Parent Guarantor’s senior,
unsecured, non-credit-enhanced long term debt.
 

22.  
EVENTS OF DEFAULT

 
Each of the events or circumstances set out in Clause 22 is an Event of Default.
 

22.1  
Non-payment

 

-56-

--------------------------------------------------------------------------------





 
(a)  A default is made in the payment of any principal amount of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
any other date fixed for prepayment thereof or by acceleration thereof or
otherwise; or
 
(b)  a default is made in the payment of any interest on any Loan or any fee or
any other amount (other than an amount referred to in paragraph (a) above) due
hereunder, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of three Business Days.
 

22.2  
Misrepresentation

 
Any representation or warranty made or deemed made in or in connection with the
execution and delivery of this Agreement or the Loans or under any Finance
Document shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished.
 

22.3  
Breach of other obligations

 
(a)  Any Obligor fails to comply with any of its obligations under paragraphs
(a) and (b) of Clause 19.2 (Litigation and Other Notices) and Clauses 21.7
(Consolidations, Amalgamations and Mergers), 21.8 (Encumbrances on Restricted
Properties securing debt), 21.9 (Limitation on Sale and Leaseback Transactions),
21.10 (Change of Business), 21.11(Encumbrances on Qualifying NL Holdco Notes),
21.12 (Encumbrances on other assets of the Borrower and any Designated Finance
Subsidiaries), 21.13 (Activities of the Borrower and the Designated Finance
Subsidiaries), 21.14 (Restricted Payments), 21.15 (Indebtedness for Borrowed
Money), 21.16 (Transactions with Affiliates), 21.17 (Investments), 21.18 (Asset
disposals) and 21.19 (Covenants relating to the Lux Holdco Note); or
 
(b)  a default is made in the due observance or performance of any covenant,
condition or agreement contained herein (other than those specified in Clauses
22.1 (Non-payment) or 22.3(a) above) and such default shall continue unremedied
for a period of 30 days after notice thereof from the Agent or any Lender to the
Borrower.
 

22.4  
Cross-defaults

 
The Parent Guarantor or any Subsidiary:
 
(a)  fails to pay any principal or interest, regardless of amount, due in
respect of one or more items of Debt in an aggregate principal amount greater
than or equal to $100,000,000, as and when the same shall become due and payable
(giving effect to any applicable grace period), or
 
(b)  fails to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Debt if the effect of any failure referred to in this paragraph (b) is to
cause such Debt to become due prior to its stated maturity.
 

-57-

--------------------------------------------------------------------------------





 

22.5  
Insolvency of the Borrower or any Guarantor (other than the Parent Guarantor)

 
The Borrower or any Guarantor (other than the Parent Guarantor):
 
(a)  is unable or admits inability to pay its debts generally as they fall due;
or
 
(b)  has a moratorium declared in respect of any material indebtedness.
 

22.6  
Insolvency proceedings of the Borrower or any Guarantor (other than the Parent
Guarantor)

 
The Borrower or any Guarantor (other than the Parent Guarantor):
 
(a)  passes a resolution for its dissolution, administration or reorganisation
(by way of voluntary arrangement, scheme of arrangement or otherwise);
 
(b)  commences negotiations regarding a composition, compromise, assignment or
arrangement with, or suspends making payments to, its creditors generally;
 
(c)  has a liquidator, receiver, administrator, administrative receiver,
compulsory manager or other similar officer appointed to it (or over all or
substantially all of its assets) or an application is made or a petition
presented to a court, or a notice is given or filed, in relation to the
appointment of such an officer; or
 
(d)  has any analogous procedure or step taken in any jurisdiction,
 
and any such proceedings or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered.
 

22.7  
Parent Guarantor involuntary proceedings

 
An involuntary proceeding is commenced or an involuntary petition is filed in a
court of competent jurisdiction seeking:
 
(a)  relief in respect of the Parent Guarantor, or of a substantial part of the
property or assets of the Parent Guarantor, under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other United States
Federal or state bankruptcy, insolvency, receivership or similar law;
 
(b)  the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent Guarantor or for a substantial
part of the property or assets of the Parent Guarantor; or
 
(c)  the winding up or liquidation of the Parent Guarantor,
 
and such proceedings or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered.
 

-58-

--------------------------------------------------------------------------------





 

22.8  
Parent Guarantor voluntary proceedings

 
The Parent Guarantor:
 
(a)  voluntarily commences any proceedings or files any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other United States Federal or state bankruptcy, insolvency,
receivership or similar law;
 
(b)  consents to the institution of, or fails to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
Clause 22.7 (Parent Guarantor involuntary proceedings) above;
 
(c)  applies for or consents to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent
Guarantor or for a substantial part of the property or assets of the Parent
Guarantor;
 
(d)  files an answer admitting the material allegations of a petition filed
against it in any such proceeding;
 
(e)  makes a general assignment for the benefit of creditors;
 
(f)   becomes unable, admits in writing its inability or fails generally to pay
its debts as they become due; or
 
(g)  takes any action for the purpose of effecting any of the foregoing.
 



22.9  
Judgments

 
One or more judgments for the payment of money in an aggregate amount equal to
or greater than $100,000,000 (exclusive of any amount thereof covered by
insurance) shall be rendered against the Parent Guarantor, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed (for
this purpose, a judgment shall be effectively stayed during a period when it is
not yet due and payable), or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Parent Guarantor or any
Subsidiary to enforce any such judgment.
 

22.10  
ERISA Events

 
(a)  A Plan of the Parent Guarantor shall fail to maintain the minimum funding
standard required by Section 412 of the Code for any plan year or a waiver of
such standard is sought or granted under Section 412(d); or
 
(b)  an ERISA Termination Event shall have occurred with respect to the Parent
Guarantor or an ERISA Affiliate has incurred or is reasonably likely to incur a
liability to or on account of a Plan under Section 4062, 4063, 4064, 4201 or
4204 of ERISA; or
 
(c)  the Parent Guarantor or any ERISA Affiliate shall engage in any prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code for which
 

-59-

--------------------------------------------------------------------------------



a statutory or class exemption is not available or a private exemption has not
been previously obtained from the United States Department of Labor; or
 
(d)  the Parent Guarantor or any ERISA Affiliate shall fail to pay any required
instalment or any other payment required to be paid by such entity under
Section 412 of the Code on or before the due date for such instalment or other
payment; or
 
(e)  the Parent Guarantor or any ERISA Affiliate shall fail to make any
contribution or payment to any Multiemployer Plan (as defined in
Section 4001(a)(3) of ERISA) which the Parent Guarantor or any ERISA Affiliate
is required to make under any agreement relating to such Multiemployer Plan or
any law pertaining thereto, and there shall result from any such event or events
either a liability or a material risk of incurring a liability to the PBGC or a
Plan which will have a Material Adverse Effect in relation to the BMS Group.
 

22.11  
Change of control

 
A Change in Control shall occur.
 

22.12  
Invalidity

 
At any time while this Agreement is in effect:
 
(a)  the guarantee in Clause 17.1 (Guarantee and Indemnity) shall cease to be,
or shall be asserted by any Guarantor not to be, a valid and binding obligation
on the part of any of the Guarantors;
 
(b)  any Qualifying NL Holdco Note shall cease to be, or shall be asserted by
the Primary Guarantor not to be, a valid and binding obligation on the part of
the Primary Guarantor; or
 
(c)  the Lux Holdco Note ceases to be legally and beneficially held by a member
of the BMS Group.
 

22.13  
Acceleration

 
On and at any time after the occurrence of an Event of Default (other than
Events of Default listed in Clause 22.7 (Parent Guarantor involuntary
proceedings) and Clause 22.8 (Parent Guarantor voluntary proceedings) which is
continuing, the Agent, at the request of the Majority Lenders, shall, by notice
to the Borrower, take any of the following actions, at the same or different
times:
 
(a)  terminate forthwith the Commitments;
 
(b)  declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued fees and
all other liabilities of the Obligors accrued hereunder, shall become forthwith
due and payable, without presentment, demand, protect or any other
 

-60-

--------------------------------------------------------------------------------



notice of any kind, all of which are hereby expressly waived anything contained
herein to the contrary notwithstanding; and/or
 
(c)  declare that all or part of the Loans be payable on demand, whereupon they
shall immediately become payable on demand by the Agent on the instructions of
the Majority Lenders.
 

22.14  
Automatic Acceleration

 
On and at any time after the occurrence of an Event of Default listed in Clauses
22.7 (Parent Guarantor involuntary proceedings) and 22.8 (Parent Guarantor
voluntary proceedings), the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued fees and all other liabilities accrued hereunder shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived anything
contained herein to the contrary notwithstanding.
 

23.  
CHANGES TO THE LENDERS

 

23.1  
Assignments, transfers, sub-participations and changes in Facility Office by the
Lenders

 
Subject to this Clause 23, a Lender (the “Existing Lender”) may:
 
(a)  assign any of its rights; or
 
(b)  transfer by novation any of its rights and obligations,
 
to another bank or financial institution (the “New Lender”), or sub-participate
any of its rights or obligations to another bank or financial institution, or
change its Facility Office.
 

23.2  
Conditions of assignment, transfer or change in Facility Office

 
(a)  The consent of the Borrower (not to be unreasonably withheld or delayed) is
required for an assignment or transfer by an Existing Lender, (unless the
assignment or transfer is to another Lender or an Affiliate of a Lender or any
Event of Default pursuant to Clauses 22.5 (Insolvency of the Borrower or any
Guarantor (other than the Parent Guarantor)), 22.6 (Insolvency proceedings of
the Borrower or any Guarantor (other than the Parent Guarantor)), 22.7 (Parent
Guarantor involuntary proceedings) or 22.8 (Parent Guarantor voluntary
proceedings) has occurred and is continuing).
 
(b)  The Borrower will be deemed to have given its consent ten (10) Business
Days after the Existing Lender has requested it unless consent is expressly
refused by the Borrower within that time.
 
(c)  An assignment will only be effective on:
 
(i)    receipt by the Agent of written confirmation from the New Lender (in form
and substance satisfactory to the Agent) that the New Lender will
 

-61-

--------------------------------------------------------------------------------



assume the same obligations to the other Finance Parties as it would have been
under if it was an Original Lender; and
 
(ii)  performance by the Agent of all "know your customer" or other checks
relating to any person that it is required to carry out in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
notify to the Existing Lender and the New Lender.
 
(d)  A transfer will only be effective if the procedure set out in Clause 23.5
Procedure for transfer) is complied with.
 
(e)    If:
 
(i)  a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and
 
(ii)  as a result of circumstances existing at the date the assignment, transfer
or change occurs, an Obligor would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Clause 12 (Tax
gross-up and indemnities) or Clause 13 (Increased Costs),
 
then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.
 
(f)  Any assignment or transfer of part of the Existing Lender’s rights and/or
obligations must be for a minimum amount of US$ 10,000,000 (unless the Borrower
and the Agent agree otherwise).
 

23.3  
Assignment or transfer fee

 
The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of US$ 3,000.
 

23.4  
Limitation of responsibility of Existing Lenders

 
(a)  Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:
 
(i)  the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;
 
(ii)  the financial condition of any Obligor;
 
(iii)  the performance and observance by any Obligor of its obligations under
the Finance Documents or any other documents; or
 
(iv)  the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,
 

-62-

--------------------------------------------------------------------------------





 
and any representations or warranties implied by law are excluded.
 
(b)  Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:
 
(i)  has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and
 
(ii)  will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.
 
(c)  Nothing in any Finance Document obliges an Existing Lender to:
 
(i)  accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 23; or
 
(ii)  support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.
 

23.5  
Procedure for transfer

 
(a)  Subject to the conditions set out in Clause 23.2 (Conditions of assignment,
transfer or sub-participation or change in Facility Office) a transfer is
effected in accordance with paragraph (c) below when the Agent executes an
otherwise duly completed Transfer Certificate delivered to it by the Existing
Lender and the New Lender. The Agent shall, subject to paragraph (b) below, as
soon as reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, and notify the
Borrower of the date of the transfer and name of the New Lender. Each Finance
Party and each Obligor irrevocably authorises the Agent to sign such a Transfer
Certificate on its behalf.
 
(b)  The Agent shall only be obliged to execute a Transfer Certificate delivered
to it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.
 
(c)  On the Transfer Date:
 
(i)  to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the
 

-63-

--------------------------------------------------------------------------------



Finance Documents and their respective rights against one another under the
Finance Documents shall be cancelled (being the “Discharged Rights and
Obligations”);
 
(ii)  each of the Obligors and the New Lender shall assume obligations towards
one another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;
 
(iii)  the Agent, the Arrangers, the New Lender and other Lenders shall acquire
the same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been an Original Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the Agent, the Arrangers and the Existing Lender shall each
be released from further obligations to each other under the Finance Documents;
and
 
(iv)  the New Lender shall become a Party as a “Lender”.
 

23.6  
Copy of Transfer Certificate to Borrower

 
The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, send to the Borrower a copy of that Transfer Certificate.
 

23.7  
Disclosure of information

 
Any Lender may disclose to any of its Affiliates and any other Person:
 
(a)  to (or through) whom that Lender assigns or transfers (or may potentially
assign or transfer) all or any of its rights and obligations under this
Agreement; or
 
(b)  with (or through) whom that Lender enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor;
 
any information about any Obligor, the BMS Group and the Finance Documents as
that Lender shall consider appropriate if the Person to whom the information is
to be given has entered into a Confidentiality Undertaking prior to such
disclosure.
 

23.8  
Sub Participations

 
Each Finance Party agrees that:
 
(a)  no Obligor shall incur any additional cost or expense (including, without
limitation, pursuant to Clause 12 (Tax Gross-Up and Indemnities), 13 (Increased
Costs), 14 (Other Indemnities) or 16 (Costs and Expenses)) as a result of a
Finance Party entering into a sub-participation arrangement in relation to this
Agreement;
 
 
-64-

--------------------------------------------------------------------------------


 
 
(b)  third parties to a sub-participation arrangement entered into with a
Finance Party shall have no rights under the Third Parties Act to enforce or to
enjoy the benefit of any term of this Agreement; and
 
(c)    it will not enter into any sub-participation arrangement which in any way
restricts its ability to exercise or refrain from exercising any or all of its
voting rights arising under or in connection with the Finance Documents in
relation to matters which constitute Defaults or which would require the consent
of the Majority Lenders or of all the Lenders in accordance with the terms of
this Agreement.
 

24.  
CHANGES TO THE OBLIGORS

 

24.1  
Assignments and transfer by Obligors

 
No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.
 

24.2  
Additional Guarantors

 
(a)   Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 19.4 (“Know your Customer Checks”) the Borrower may request that any of
its Finance Subsidiaries become an Additional Guarantor. That Finance Subsidiary
shall become an Additional Guarantor if:
 
(i)  the Borrower delivers to the Agent a duly completed and executed Accession
Letter; and
 
(ii)  the Agent has received all of the documents and other evidence listed in
Part 2 of Schedule 2 (Conditions precedent) in relation to that Additional
Guarantor, each in form and substance satisfactory to the Agent.
 
(b)  The Agent shall notify the Borrower and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part 2 of Schedule 2 (Conditions
precedent).
 

24.3  
Repetition of Representations

 
Delivery of an Accession Letter constitutes confirmation by the relevant Finance
Subsidiary that the Repeating Representations are true in all material respects
(or, in the case of a representation which is already qualified as to
materiality, it is true in all respects) as at the date of delivery as if made
by reference to the facts and circumstances then existing.
 

24.4  
Resignation of a Guarantor

 

(a)  
The Borrower may request that a Guarantor (other than the Parent Guarantor or
Primary Guarantor) cease to be a Guarantor by delivering to the Agent a
Resignation Letter.

 
 
 
-65-

--------------------------------------------------------------------------------


 
 
(b)  The Agent shall accept a Resignation Letter and notify the Borrower and the
Lenders of its acceptance if:
 
(i)   no Default is continuing or will result from the acceptance of the
Resignation Letter (and the Borrower has confirmed this is the case); and
 
(ii)   (A)  in the case of a Guarantor (other than the Parent Guarantor or the
Primary Guarantor) which has any interest in Qualifying NL Holdco Notes, the
Majority Lenders have consented thereto; or
 
(B)  in the case of any other Guarantor (other than the Parent Guarantor or the
Primary Guarantor) such resignation is (x) in connection with a transaction
permitted under Clause 21.7 (Consolidations, Amalgamations and Mergers)
involving such Guarantor or (y)  the Majority Lenders have consented thereto.
 

25.  
ROLE OF THE AGENT AND THE ARRANGERS

 

25.1  
Appointment of the Agent

 
(a)   Each other Finance Party appoints the Agent to act as its agent under and
in connection with the Finance Documents.
 
(b)  Each other Finance Party authorises the Agent to exercise the rights,
powers, authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.
 

25.2  
Duties of the Agent

 
(a)  The Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to the Agent for that Party by any other Party.
 
(b)  Except where a Finance Document specifically provides otherwise, the Agent
is not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.
 
(c)  If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the Finance Parties.
 
(d)  If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent or
the Arrangers) under this Agreement it shall promptly notify the other Finance
Parties.
 
(e)  The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.
 

-66-

--------------------------------------------------------------------------------





 

25.3  
Role of the Arrangers

 
Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.
 

25.4  
No fiduciary duties

 
(a) Nothing in this Agreement constitutes the Agent or the Arrangers as a
trustee or fiduciary of any other Person.
 
(b) Neither the Agent nor the Arrangers shall be bound to account to any Lender
for any sum or the profit element of any sum received by it for its own account.
 

25.5  
Business with the BMS Group

 
The Agent and the Arrangers may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
BMS Group.
 

25.6  
Rights and discretions of the Agent

 
(a)  The Agent may rely on:
 
(i)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and
 
(ii)   any statement made by a director, authorised signatory or employee of any
Person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.
 
(b)   The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:
 
(i)    no Default has occurred (unless it has actual knowledge of a Default
arising under paragraphs (a) or (b) of Clause 22.1 (Non-payment);
 
(ii)    any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and
 
(iii)   any notice or request made by the Borrower (other than a Utilisation
Request or Selection Notice) is made on behalf of and with the consent and
knowledge of all the Obligors.
 
(c)  The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.
 
(d)   The Agent may act in relation to the Finance Documents through its
personnel and agents.
 
(e)  The Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.
 
 
-67-

--------------------------------------------------------------------------------


 
 
(f)  
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor an Arranger is obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.
 

25.7  
Majority Lenders’ instructions

 
(a)  Unless a contrary indication appears in a Finance Document, the Agent shall
(i) exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent) and (ii) not be liable for any
act (or omission) if it acts (or refrains from taking any action) in accordance
with an instruction of the Majority Lenders.
 
(b)   Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders will be binding on all the Finance
Parties.
 
(c)   The Agent may refrain from acting in accordance with the instructions of
the Majority Lenders (or, if appropriate, the Lenders) until it has received
such security as it may require for any cost, loss or liability (together with
amounts in respect of any associated VAT) which it may incur in complying with
the instructions.
 
(d)    In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.
 
(e)    The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.
 

25.8  
Responsibility for documentation

 
Neither the Agent nor either Arranger:
 
(a)   is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by an Obligor or any other Person
given in or in connection with any Finance Document or the Information
Memorandum; or
 
(b)   is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.
 

25.9  
Exclusion of liability

 
(a)   Without limiting paragraph (b) below, the Agent will not be liable for any
action taken by it under or in connection with any Finance Document, unless
directly caused by its gross negligence or wilful misconduct.
 
 
-68-

--------------------------------------------------------------------------------


 
 
(b)  No Party (other than the Agent) may take any proceedings against any
officer, employee or agent of the Agent in respect of any claim it might have
against the Agent or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document and any officer,
employee or agent of the Agent may rely on this Clause subject to Clause 1.3
(Third party rights) and the provisions of the Third Parties Act.
 
(c)  The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.
 
(d)   Nothing in this Agreement shall oblige the Agent or the Arranger to carry
out any "know your customer" or other checks in relation to any person on behalf
of any Lender and each Lender confirms to the Agent and the Arranger that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
the Arrangers.
 

25.10  
Lenders’ indemnity to the Agent

 
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document).
 

25.11  
Resignation of the Agent

 
(a)  The Agent may resign and appoint one of its Affiliates acting through an
office in the United Kingdom as successor by giving notice to the other Finance
Parties and the Borrower.
 
(b)   Alternatively, the Agent may resign by giving notice to the other Finance
Parties and the Borrower, in which case the Majority Lenders (may with the prior
written consent of the Borrower, such consent not to be unreasonably withheld or
delayed) appoint a successor Agent.
 
(c)    If the Majority Lenders have not appointed a successor Agent in
accordance with paragraph (b) above within 30 days after notice of resignation
was given, the Agent may (with the prior written consent of the Borrower , such
consent not to be unreasonably withheld or delayed) appoint a successor Agent
(acting through an office in the United Kingdom).
 
(d)   The retiring Agent shall, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the
 

-69-

--------------------------------------------------------------------------------



successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.
 
(e)  The Agent’s resignation notice shall only take effect upon the appointment
of a successor.
 
(f)  Upon the appointment of a successor, the retiring Agent shall be discharged
from any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 25 (Role of the Agent and the Arrangers).
Its successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.
 
(g)  After consultation with the Borrower, the Majority Lenders may, by notice
to the Agent, require it to resign in accordance with paragraph (b) above. In
this event, the Agent shall resign in accordance with paragraph (b) above.
 

25.12  
Confidentiality

 
(a)  In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.
 
(b)  If information is received by another division or department of the Agent,
it may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.
 

25.13  
Relationship with the Lenders

 
(a)   The Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than five Business Days prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.
 
(b)   Each Lender shall supply the Agent with any information required by the
Agent in order to calculate the Mandatory Cost in accordance with Schedule 4
(Mandatory Cost formula).
 

25.14  
Credit appraisal by the Lenders

 
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arrangers that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
 
(a)  the financial condition, status and nature of each Obligor;
 
(b)  the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;
 
 
-70-

--------------------------------------------------------------------------------


 
 
(c)  whether that Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and
 
(d)  the adequacy, accuracy and/or completeness of the Information Memorandum
and any other information provided by the Agent, any Party or by any other
Person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document.
 

25.15  
Reference Banks

 
If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.
 

25.16  
Deduction from amounts payable by the Agent

 
If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
 

26.  
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 
No provision of this Agreement will:
 
(a)  subject to the specific obligations of the Finance Parties hereunder,
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;
 
(b)  oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or
 
(c)  oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.
 

-71-

--------------------------------------------------------------------------------





 

27.  
SHARING AMONG THE FINANCE PARTIES

 

27.1  
Payments to Finance Parties

 
If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 28 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:
 
(a)  the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent;
 
(b)  the Agent shall determine whether the receipt or recovery is in excess of
the amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 28 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and
 
(c)  the Recovering Finance Party shall, within three Business Days of demand by
the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 28.5 (Partial payments).
 

27.2  
Redistribution of payments

 
The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 28.5 (Partial payments).
 

27.3  
Recovering Finance Party’s rights

 
(a)  On a distribution by the Agent under Clause 27.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.
 
(b)  If and to the extent that the Recovering Finance Party is not able to rely
on its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.
 

27.4  
Reversal of redistribution

 
If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
 
(a)   each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 27.2 (Redistribution of payments) shall, upon request
of the Agent, pay to the Agent for account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that
 

-72-

--------------------------------------------------------------------------------



Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and
 
(b)  
that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.
 

27.5  
Exceptions

 
(a)   This Clause 27 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.
 
(b)  A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:
 
(i)  it notified that other Finance Party of the legal or arbitration
proceedings; and
 
(ii)  that other Finance Party had an opportunity to participate in those legal
or arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.
 

28.  
PAYMENT MECHANICS

 

28.1  
Payments to the Agent

 
(a)  On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document, that Obligor or Lender shall make the same available
to the Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Agent as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.
 
(b)   Payment shall be made to such account in the principal financial centre of
the country of that currency with such bank as the Agent specifies.
 

28.2  
Distributions by the Agent

 
Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 28.3 (Distributions to an Obligor) and Clause 28.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days’
notice with a bank in the principal financial centre of the country of that
currency.
 

-73-

--------------------------------------------------------------------------------





 

28.3  
Distributions to an Obligor

 
The Agent may (with the consent of the Obligor or in accordance with Clause 29
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
 

28.4  
Clawback

 
(a)  Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.
 
(b)   If the Agent pays an amount to another Party and it proves to be the case
that the Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.
 

28.5  
Partial payments

 
(a)  If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:
 
(i)  first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent under the Finance Documents;
 
(ii)  secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;
 
(iii)  thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement; and
 
(iv)  fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.
 
(b)   The Agent shall, if so directed by the Majority Lenders, vary the order
set out in paragraphs (a)(ii) to (iv) above.
 
(c)  Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.
 

28.6  
No set-off by Obligors

 
All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
 

-74-

--------------------------------------------------------------------------------





 

28.7  
Business Days

 
(a)  Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).
 
(b)  During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.
 

28.8  
Currency of account

 
(a)  Subject to paragraphs (b) and (c) below, Dollars is the currency of account
and payment for any sum due from an Obligor under any Finance Document.
 
(b)  Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.
 
(c)  Any amount expressed to be payable in a currency other than Dollars shall
be paid in that other currency.
 

28.9  
Change of currency

 
(a)  Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:
 
(i)  any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent (after consultation with the Borrower); and
 
(ii)  any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Agent (acting reasonably).
 
(b)  If a change in any currency of a country occurs, the Parties will enter
negotiations in good faith with a view to agreeing any amendment which may be
necessary to this Agreement to comply with any generally accepted conventions
and market practice in the Relevant Interbank Market and otherwise to reflect
the change in currency.
 

28.10  
USA Patriot Act

 

 
Each Lender hereby notifies the Obligors that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107.56 (signed into law October 26,
2001)) (the “Act”), it may be required to obtain, verify and record information
that identifies the Obligors, which information includes the name and address of
each Obligor and other information that will allow such Lender to identify the
Obligors in accordance with the Act.

 

-75-

--------------------------------------------------------------------------------





 

29.  
SET-OFF

 
At any time after an Event of Default has occurred which is continuing, a
Finance Party may on giving notice to the Obligor set off any matured obligation
due from an Obligor under the Finance Documents (to the extent beneficially
owned by that Finance Party) against any matured obligation owed by that Finance
Party to that Obligor, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off.
 

30.  
NOTICES

 

30.1  
Communications in writing

 
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
 

30.2  
Addresses

 
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
 
(a)    in the case of the Borrower, that identified with its name below;
 
(b)   in the case of each Lender or any other Original Obligor, that notified in
writing to the Agent on or prior to the date on which it becomes a Party; and
 
(c)  in the case of the Agent, that identified with its name below,
 
or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days’ notice.
 

30.3  
Delivery

 
(a)  Any communication or document made or delivered by one Person to another
under or in connection with the Finance Documents will only be effective:
 
(i)  if by way of fax, when received in legible form; or
 
(ii)  if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address;
 
and, if a particular department or officer is specified as part of its address
details provided under Clause 30.2 (Addresses), if addressed to that department
or officer.
 
(b)  Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
 

-76-

--------------------------------------------------------------------------------



expressly marked for the attention of the department or officer identified with
the Agent’s signature below (or any substitute department or officer as the
Agent shall specify for this purpose).
 
(c)    All notices from or to an Obligor shall be sent through the Agent.
 
(d)  Any communication or document made or delivered to the Borrower in
accordance with this Clause will be deemed to have been made or delivered to
each of the Obligors.
 

30.4  
Notification of address and fax number

 
Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 30.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.
 

30.5  
Electronic communication

 
(a)  Any communication to be made between the Agent and a Lender under or in
connection with the Finance Documents may be made by electronic mail or other
electronic means, if the Agent and the relevant Lender:
 
(i)    agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;
 
(ii)    notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and
 
(iii)  notify each other of any change to their address or any other such
information supplied by them.
 
(b)  Any electronic communication made between the Agent and a Lender will be
effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Agent only if it is addressed
in such a manner as the Agent shall specify for this purpose.
 

30.6  
English language

 
(a)  Any notice given under or in connection with any Finance Document must be
in English.
 
(b)  All other documents provided under or in connection with any Finance
Document must be:
 
(i)  in English; or
 
(ii)   if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.
 

-77-

--------------------------------------------------------------------------------





 

31.  
CALCULATIONS AND CERTIFICATES

 

31.1  
Accounts

 
In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
 

31.2  
Certificates and Determinations

 
Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest or proven error, prima facie
evidence of the matters to which it relates.
 

31.3  
Day count convention

 
Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
 

32.  
PARTIAL INVALIDITY

 
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 

33.  
REMEDIES AND WAIVERS

 
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.
 

34.  
AMENDMENTS AND WAIVERS

 

34.1  
Required consents

 
(a)  Subject to Clause 34.2 (Exceptions) any term of the Finance Documents may
be amended or waived only with the consent of the Majority Lenders and the
Obligors and any such amendment or waiver will be binding on all Parties.
 
(b)  The Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause.
 

34.2  
Exceptions

 
(a)  An amendment or waiver that has the effect of changing or which relates to:
 

-78-

--------------------------------------------------------------------------------





 
(i)  the definition of “Majority Lenders” in Clause 1.1 (Definitions);
 
(ii)  an extension to the date of payment of any amount under the Finance
Documents;
 
(iii)  a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;
 
(iv)  an increase in or an extension of any Commitment;
 
(v)  a change to the Borrower or Guarantors other than in accordance with Clause
24 (Changes to the Obligors);
 
(vi)  any provision which expressly requires the consent of all the Lenders; or
 
(vii)  Clause 2.2 (Finance Parties’ rights and obligations), Clause 23 (Changes
to the Lenders) or this Clause 34,
 
shall not be made without the prior consent of all the Lenders.
 
(b)  An amendment or waiver which relates to the rights or obligations of the
Agent or the Arrangers may not be effected without the consent of the Agent or
an Arranger.
 

35.  
COUNTERPARTS

 
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
 

36.  
CONFIDENTIALITY

 

36.1  
Each of the Finance Parties expressly agrees, for the benefit of the Parent
Guarantor and the Subsidiaries, to maintain the confidentiality of the
Confidential Information, except that Confidential Information may be disclosed:

 
(a)  to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential);
 
(b)  to the extent requested by any regulatory or self-regulatory authority;
 
(c)  to the extent required by applicable laws or regulations or by any subpoena
or similar legal process;
 
(d)  to any other Party;
 
 
-79-

--------------------------------------------------------------------------------


 
 
(e)  in connection with the exercise of any remedies under this Agreement or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights under this Agreement;
 
(f)  subject to Clause 23.7 (Disclosure of information) and an express agreement
for the benefit of the Parent Guarantor and the Subsidiaries containing
provisions substantially the same as those of this Clause, to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement;
 
(g)  with the consent of the Parent Guarantor or the Subsidiaries, as
applicable; or
 
(h)  to the extent such Confidential Information:
 
(i)  becomes publicly available other than as a result of a breach of this
Agreement; or
 
(ii)  becomes available to any Finance Party on a non confidential basis from a
source other than the Parent Guarantor or the Subsidiaries.
 

36.2  
Any Person required to maintain the confidentiality of Confidential Information
as provided in this Clause 36 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Confidential Information as such Person
would accord to its own confidential information; provided, however, that with
respect to disclosures pursuant to sub-clauses 36.1(b) and 36.1(c), unless
prohibited by law or applicable court order, each Finance Party shall attempt to
notify the Parent Guarantor of any request by any Government Authority or
representative thereof or other Person for disclosure of Confidential
Information after receipt of such request, and if reasonable, practicable and
permissible, before disclosure of such Confidential Information. It is
understood and agreed that the Parent Guarantor, the Subsidiaries and their
respective Affiliates may rely upon this Clause 36 for any purpose, including
without limitation to comply with Regulation FD.

 

37.  
GOVERNING LAW

 
This Agreement is governed by English law.
 

38.  
ENFORCEMENT

 

38.1  
Jurisdiction

 
(a)  The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
“Dispute”).
 
(b)  The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.
 
 
-80-

--------------------------------------------------------------------------------


 
 
(c)  Notwithstanding paragraphs (a) and (b) above, no Party shall be prevented
from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Parties may take concurrent
proceedings in any number of jurisdictions.
 

38.2  
Service of process

 
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):
 
(a)  irrevocably appoints Bristol-Myers Squibb Pharmaceuticals Limited as its
agent for service of process in relation to any proceedings before the English
courts in connection with any Finance Document; and
 
(b)  agrees that failure by a process agent to notify the relevant Obligor of
the process will not invalidate the proceedings concerned.
 
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 

-81-

--------------------------------------------------------------------------------





 
SCHEDULE 1
 
THE ORIGINAL PARTIES
 
Part 1 The Original Obligors
 
Name of Original Borrower
Registration number
(or equivalent, if any)
 
BMS Omega Bermuda Holdings Finance Ltd.
 
EC 32796



 
Name of Original Guarantor
Registration number
(or equivalent, if any)
Bristol-Myers Squibb Company
BMS Pharmaceuticals Netherlands Holdings B.V.
Bristol-Myers Squibb Luxembourg International SCA
Bristol-Myers Squibb Sigma Finance Limited
N/A
30184186
B-89.590
EC 36445



 


 


 
Part 2  The Original Lenders
 
Name of Original Lender
Tranche A Commitment (US$)
Tranche B Commitment (US$)
BNP Paribas Ireland
160,000,000
40,000,000
The Royal Bank of Scotland plc
160,000,000
40,000,000
Deutsche Bank AG, London Branch
120,000,000
30,000,000
HSBC Bank USA, National Association
120,000,000
30,000,000
The Bank of Tokyo-Mitsubishi, Ltd., NY Branch
120,000,000
30,000,000
ABN AMRO Bank N.V.
84,000,000
21,000,000
BANCO SANTANDER
84,000,000
21,000,000




-82-

--------------------------------------------------------------------------------





CENTRAL HISPANO, S.A.
   
Bank of America, N.A.
84,000,000
21,000,000
Barclays Bank PLC
84,000,000
21,000,000
Calyon
84,000,000
21,000,000
Citibank, N.A.
84,000,000
21,000,000
Fortis Bank SA/NV
84,000,000
21,000,000
JPMorgan Chase Bank
84,000,000
21,000,000
Mizuho Corporate Bank (USA)
84,000,000
21,000,000
MORGAN STANLEY BANK
84,000,000
21,000,000
SANPAOLO IMI S.p.A.
84,000,000
21,000,000
UBS AG, London Branch
84,000,000
21,000,000
Wachovia Bank, National Association
84,000,000
21,000,000
Banco Bilbao Vizcaya Argentaria S.A
48,000,000
12,000,000
The Governor and Company of the Bank of Ireland
48,000,000
12,000,000
WILLIAM STREET CREDIT CORPORATION
48,000,000
12,000,000
Banca Monte dei Paschi di Siena S.P.A.
36,000,000
9,000,000
Banca Intesa S.p.A., London Branch
24,000,000
6,000,000
The Bank of New York
24,000,000
6,000,000
Totals:
2,000,000,000
500,000,000


-83-

--------------------------------------------------------------------------------





SCHEDULE 2
 
CONDITIONS PRECEDENT
 
Part 1  Conditions Precedent to Initial Utilisation
 
(a)
The Borrower and the Guarantors shall have executed and delivered the Finance
Documents.

 
(b)
The Agent shall have received:

 

 
(i)
audited consolidated financial statements of the Parent Guarantor for the two
most recent fiscal years ended prior to the Closing Date; and

 

 
(ii)
unaudited interim consolidated financial statements of the Parent Guarantor for
each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to paragraph (i) above as to which such financial
statements are available.

 
(c)
The Lenders shall have received the legal opinions listed below (addressed to
the Finance Parties and substantially in the form distributed to the Original
Lenders prior to signing this Agreement), any other legal opinions, documents
and other instruments or certificates as are customary for transactions of this
type or as they may reasonably request:

 

 
(i)
A legal opinion of White & Case, legal advisers to the Arrangers and the Agent
in England as to the enforceability of this Agreement;

 

 
(ii)
A legal opinion of Mello, Jones & Martin, legal advisers to the Arranger and the
Agent in Bermuda as to capacity and due execution of those Obligors incorporated
in Bermuda and the enforceability of this Agreement;

 

 
(iii)
A legal opinion of Loyens &Loeff, legal advisers to the Arrangers and the Agent
in The Netherlands as to capacity and due execution of those Obligors
incorporated in The Netherlands and the enforceability of this Agreement;

 

 
(iv)
A legal opinion of Linklaters Loesch, legal advisers to the Borrower in
Luxembourg as to capacity and due execution of those Obligors incorporated in
Luxembourg and the enforceability of this Agreement;

 

 
(v)
A legal opinion of in-house legal counsel to the Parent Guarantor in the United
States as to its capacity to enter into and due execution of this Agreement; and

 

 
(vi)
A legal opinion of White & Case LLP, legal advisors to Arrangers and the Agent
in the United States as to the enforceability of this Agreement.

 

-84-

--------------------------------------------------------------------------------





 
(d)
The Agent shall have received a certificate, dated as at a date on or after the
date of this Agreement and on or prior to the Closing Date and signed by the
president, a vice president or a financial officer of the Borrower and each of
the Original Guarantors, confirming:

 

 
(i)
that the representations and warranties in the Finance Documents shall be true
and correct in all material respects (provided that representations and
warranties with a materiality qualification shall be true and correct) on and as
of the Closing Date;

 

 
(ii)
that there is no continuing Default under the Finance Documents or continuing
default under the Qualifying NL Holdco Notes or the Lux Holdco Note at the date
of such certificate or immediately after giving effect to the Finance Documents;

 

 
(iii)
that each copy document provided is correct, complete and in full force and
effect;

 

 
(iv)
the entering into of the Facility would not cause any borrowing or guaranteeing
limit in the constitutional documents of the Borrower or any Original Guarantor
to be exceeded; and

 

 
(v)
the solvency of the Borrower and each of the Original Guarantors.

 
(e)
The Arrangers, the Lenders and the Agent shall have received all fees due and
payable on or prior to the Closing Date and all out-of-pocket expenses required
to be reimbursed or paid by the Borrower or the Original Guarantors for which
invoices have been presented not less than two Business Days before the Closing
Date.

 
(f) The Agent shall have received:
 

 
(i)
copies of the Borrower’s and each Original Guarantor’s constitutional documents,
certificates of incorporation and a certificate of good standing (if
applicable);

 

 
(ii)
a copy of a resolution of the Board of Directors of the Borrower and each
Original Guarantor:

 

 
(A)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 

 
(B)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

 

 
(C)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party.;

 

-85-

--------------------------------------------------------------------------------





 

 
(iii)
to the extent such resolutions are required by local corporate law, a copy of a
resolution of the shareholders of each Original Guarantor and a copy of a board
resolution of any corporate shareholder of any Original Guarantor, in each case
approving the terms of, and the transactions contemplated by, the Finance
Documents; and

 

 
(iv)
a specimen of the signature of each Person authorised on behalf of the Borrower
and each Original Guarantor to execute or witness the execution of any Finance
Document or to sign or send any document or notice in connection with any
Finance Document.

 
(g)
The Borrower and each Original Guarantor shall have provided the Agent with
evidence of the appointment of an agent for service of process in England and
Wales.

 

-86-

--------------------------------------------------------------------------------





 
Part 2  Conditions Precedent Required to be Delivered by an Additional Guarantor
 
1.
An Accession Letter, duly executed by the Additional Guarantor and the Borrower.

 
2.
A copy of the constitutional documents of the Additional Guarantor.

 
3.
A copy of a resolution of the board of directors of the Additional Guarantor:

 

 
(A)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Accession
Letter;

 

 
(B)
authorising a specified person or persons to execute the Accession Letter on its
behalf; and

 

 
(C)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Accession Letter.

 
4.
To the extent that it is required by local corporate law, a copy of a resolution
of the shareholders of the Additional Guarantor and a copy of a board resolution
of any corporate shareholder of the Additional Guarantor, in each case approving
the terms of, and the transactions contemplated by, the Finance Documents.

 
5.
A specimen of the signature of each Person authorised on behalf of the
Additional Guarantor to execute or witness the execution of Accession Letter or
to sign or send any document or notice in connection with it.

 
6.
A certificate of the Additional Guarantor (signed by a director) confirming that
guaranteeing the Total Commitments would not cause any guaranteeing limit in its
constitutional documents to be exceeded.

 
7.
A certificate of an authorised signatory of the Additional Guarantor certifying
that each copy document listed in this Part 2 of Schedule 2 is correct, complete
and in full force and effect as at a date no earlier than the date of the
Accession Letter.

 
8.
A legal opinion of the legal advisers to the Arrangers and the Agent in England.

 
9.
If the Additional Guarantor is incorporated in a jurisdiction other than England
and Wales, a legal opinion of the legal advisers to the Arrangers and the Agent
in the jurisdiction in which the Additional Guarantor is incorporated.

 
10.
If the proposed Additional Guarantor is incorporated in a jurisdiction other
than England and Wales, evidence that the process agent specified in Clause 38.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Guarantor.

 

-87-

--------------------------------------------------------------------------------





 
SCHEDULE 3
 
REQUESTS
 
Part 1  Utilisation Request
 
From: BMS Omega Bermuda Holdings Finance Ltd.
 
To: The Royal Bank of Scotland plc
 
Dated
 
Dear Sirs
 
BMS Omega Bermuda Holdings Finance Ltd.- $2,500,000,000 Facility Agreement
dated 5 August 2005 (the “Agreement”)
 
1.   We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.
 
2.    We wish to borrow a [Tranche A/Tranche B] Loan on the following terms:
 
Proposed Utilisation Date: [      ] (or, if that is not a Business Day, the next
Business Day)
 
Amount: [       ] or, if less, the Available Facility
 
Interest Period: [             ]
 
3.   We confirm that each applicable condition specified in Clause 4.2 (Further
conditions precedent) is satisfied on the date of this Utilisation Request.
 
4.    The proceeds of this Loan should be credited to [account].
 
5.    This Utilisation Request is irrevocable.
 
Yours faithfully
 


 
…………………………………
 
authorised signatory for
BMS Omega Bermuda Holdings Finance Ltd.
 

-88-

--------------------------------------------------------------------------------





 
Part 2  Selection Notice
 
From: BMS Omega Bermuda Holdings Finance Ltd.
 
To: The Royal Bank of Scotland plc
 
Dated
 
Dear Sirs
 
BMS Omega Bermuda Holdings Finance Ltd. - $2,500,000,000 Facility Agreement
dated 5 August 2005 (the “Agreement”)
 
1.    We refer to the Agreement. This is a Selection Notice. Terms defined in
the Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.
 
2.   We refer to the following [Tranche A/Tranche B● ] Loan[s] with an Interest
Period ending on [ ]* .
 
3.   [We request that the above Loan[s] be divided into [             ] Loans
with the following amounts and Interest Periods:] * *
 
or
 
[We request that the next Interest Period for the above Loan[s] is [ ]].* **
 
4.    This Selection Notice is irrevocable.
 


 
Yours faithfully
 


 
.....................................
 
authorised signatory for
BMS Omega Bermuda Holdings Finance Ltd.
 
_______________________
●  Only Loans under the same Tranche can be the subject of a Selection Notice.
*  Insert details of all Loans which have an Interest Period ending on the same
date.
**  Use this option if division of Loans is requested.
***  Use this option if sub-division is not required.
 
 

-89-

--------------------------------------------------------------------------------





 
SCHEDULE 4  
 
MANDATORY COST FORMULA
 
1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Agent shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”)
for each Lender, in accordance with the paragraphs set out below. The Mandatory
Cost will be calculated by the Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.

 
3.
The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 
4.
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

 
E x 0.01   per cent. per annum.
   300
 
Where:
 

 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 6
below and expressed in pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 

 
(a)
“Special Deposits” has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England;

 

 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

-90-

--------------------------------------------------------------------------------





 

 
(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
Each rate calculated in accordance with the formula set out in paragraph 4
above, will, if necessary, be rounded upwards to four decimal places.

 
7.
If requested by the Agent, each Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by that Reference Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of that Reference Bank.

 
8.
Each Lender shall supply any information required by the Agent for the purpose
of calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information on or prior to the date on
which it becomes a Lender:

 
(a) the jurisdiction of its Facility Office; and
 

 
(a)
any other information that the Agent may reasonably require for such purpose.

 
Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.
 
9.
The rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Agent to the contrary, each Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a Facility Office in the same jurisdiction as
its Facility Office.

 
10.
The Agent shall have no liability to any Person if such determination results in
an Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.

 
11.
The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender and each Reference Bank
pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest or proven error, be conclusive and
binding on all Parties.

 
13.
The Agent may from time to time, after consultation with the Borrower and the
Lenders, determine and notify to all Parties any amendments which are required
to be made to the formula set out in paragraph 4 of this Schedule in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or,

 

-91-

--------------------------------------------------------------------------------



in any case, any other authority which replaces all or any of its functions) and
any such determination shall, in the absence of manifest or proven error, be
conclusive and binding on all Parties.
 

-92-

--------------------------------------------------------------------------------





 
SCHEDULE 5  
 
FORM OF TRANSFER CERTIFICATE
 


 
To:
The Royal Bank of Scotland plc as Agent

 
From:
[The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)

 
Dated
 
BMS Omega Bermuda Holdings Finance Ltd. - $2,500,000,000 Facility Agreement
dated 5 August 2005 (the “Agreement”)
 
1.
We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 
2.
We refer to Clause 23.5 (Procedure for transfer):

 

 
(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender’s Commitment,
rights and obligations referred to in the Schedule in accordance with Clause
23.5 (Procedure for transfer).

 

 
(b)
The proposed Transfer Date is [         ].

 

 
(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 30.2 (Addresses) are set out in the
Schedule.

 
3.
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 23.4 (Limitation of
responsibility of Existing Lenders).

 
4.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

 
5.
This Transfer Certificate is governed by English law.

 
6.
We confirm that [we have received the consent of the Borrower to the transfer
the subject of this Transfer Certificate/consent of the Borrower was requested
on [ ] being at least ten (10) Business Days prior to the date hereof and such
consent not having been expressly refused, the Borrower is deemed to have given
its consent/consent of the Borrower is not required pursuant to paragraph (a) of
Clause 23.2 (Conditions of assignment, transfer or change in Facility Office) in
the circumstances of this transfer].*delete as necessary

 

-93-

--------------------------------------------------------------------------------


 
THE SCHEDULE
 
Commitment/rights and obligations to be transferred
 
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]
 
[Existing Lender]             [New Lender]
 
By:                  By:
 
This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [           ].
 
The Royal Bank of Scotland plc
 
By:
 


 

-94-

--------------------------------------------------------------------------------





 
SCHEDULE 6
 
FORM OF ACCESSION LETTER
 
To: The Royal Bank of Scotland plc as Agent
 
From: [Finance Subsidiary] and BMS Omega Bermuda Holdings Finance Ltd.
 
Dated
 
Dear Sirs
 
BMS Omega Bermuda Holdings Finance Ltd. - $2,500,000,000 Facility Agreement
dated 5 August 2005 (the “Agreement”)
 
1.
We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 
2.
[Finance Subsidiary] agrees to become an Additional Guarantor and to be bound by
the terms of the Agreement as an Additional Guarantor pursuant to Clause 24.2
(Additional Guarantors) of the Agreement. [Finance Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction].

 
3.
[Finance Subsidiary’s] administrative details are as follows:

 
Address: 
 
Fax No: 
 
Attention: 
 
4.
This Accession Letter is governed by English law.

 
[This Guarantor Accession Letter is entered into by deed.]
 
BMS Omega Bermuda Holdings Finance Ltd. [Finance Subsidiary]
 

-95-

--------------------------------------------------------------------------------





 
SCHEDULE 7  
 
FORM OF RESIGNATION LETTER
 
To:     The Royal Bank of Scotland plc as Agent
 
From: [resigning Obligor] and BMS Omega Bermuda Holdings Finance Ltd.
 
Dated
 
Dear Sirs
 
BMS Omega Bermuda Holdings Finance Ltd. - $2,500,000,000 Facility Agreement
dated 5 August 2005 (the “Agreement”)
 
1.
We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 
2.
Pursuant to Clause 24.4 (Resignation of a Guarantor), we request that [resigning
Obligor] be released from its obligations as a Guarantor under the Agreement.

 
3.
We confirm that no Default is continuing or would result from the acceptance of
this request.

 
4.
This Resignation Letter is governed by English law.

 
BMS Omega Bermuda Holdings Finance Ltd.     [resigning Guarantor]
 
By:                   By:
 

-96-

--------------------------------------------------------------------------------





 
SCHEDULE 8  
 
FORM OF COMPLIANCE CERTIFICATE
 
To:  The Royal Bank of Scotland plc as Agent
 
From: [Parent Guarantor/Primary Guarantor/Borrower]
 
Dated
 
Dear Sirs
 
BMS Omega Bermuda Holdings Finance Ltd. - $2,500,000,000 Facility Agreement
dated 5 August 2005 (the “Agreement”)
 
1.
We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning in this Compliance Certificate unless given
a different meaning in this Compliance Certificate.

 
2.
We confirm that:

 
Primary Guarantor Financial Covenants
 
The Primary Guarantor [has/has not] complied with the Financial Covenants
applicable to it set out in Clause 20.1 (Primary Guarantor Financial Covenants).
 
[If the Primary Guarantor has not complied with the Financial Covenants
applicable to it set out in Clause 20.1 (Primary Guarantor Financial Covenants),
give details of non-compliance, whether non-compliance is continuing and any
steps taken to remedy non-compliance:]
 
Parent Guarantor Financial Covenant
 
The Parent Guarantor [has/has not] complied with the Financial Covenant
applicable to it set out in Clause 20.2 (Parent Guarantor and Borrower Financial
Covenants).
 
[If the Parent Guarantor has not complied with the Financial Covenant applicable
to it set out in Clause 20.2 (Parent Guarantor and Borrower Financial
Covenants), give details of non-compliance, whether non-compliance is continuing
and any steps taken to remedy non-compliance:]
 
Borrower Financial Covenant
 
The Borrower [has/has not] complied with the Financial Covenant applicable to it
set out in Clause 20.2 (Parent Guarantor and Borrower Financial Covenants).
 
[If the Borrower has not complied with the Financial Covenant applicable to it
set out in Clause 20.2 (Parent Guarantor and Borrower Financial Covenants), give
details of non-compliance, whether non-compliance is continuing and any steps
taken to remedy non-compliance:]
 

-97-

--------------------------------------------------------------------------------





 
Signed:  ________________________
 
Director of
 
[Parent Guarantor/Primary Guarantor/Borrower] 
 


 
[Endorsed by the Parent Guarantor
 


 
____________________________
Director of Parent Guarantor]
 

-98-

--------------------------------------------------------------------------------





 
SCHEDULE 9
 
TIMETABLES
 
Delivery of a duly completed Utilisation Request (Clause 5.1
 (Delivery of a Utilisation Request)
 
or
 
a Selection Notice (Clause 9.1 (Selection of Interest Periods))
3 p.m., three Business Days prior to the Utilisation Date (in relation to a
Utilisation Request)
 
 
 
3 p.m., three Business Days prior to the end of the current Interest Period (in
relation to a Selection Notice)
 
Agent notifies the Lenders of the Loan in accordance with
Clause 5.4 (Lenders’ participation)
 
5 p.m., three Business Days prior to the Utilisation Date (in relation to a
Utilisation Request)
 
LIBOR is fixed
 
Quotation Day as of 11:00 a.m. London time



 

-99-

--------------------------------------------------------------------------------





 
SCHEDULE 10
 
FORM OF CONFIDENTIALITY UNDERTAKING
 


 
From: [Existing Lender]
 


 
 
To:
 
[insert name of Potential Lender]
 


 
Re:
 
Borrower:
BMS Omega Bermuda Holdings Finance Ltd (the “Borrower”).
 
Guarantors:
BMS Pharmaceutical Netherlands Holdings B.V. (the “Primary Guarantor”),
Bristol-Myers Squibb Company (the “Parent Guarantor”) and Bristol-Myers Squibb
Luxembourg International SCA.
 
Facility:
US$ 2,500,000,000 Term Loan Facility



 


 
Dear Sirs
 
We understand that you are considering acquiring an interest in the Facility. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:
 
1.
Confidentiality Undertaking

 
 
You undertake: 

 

 
(a)
to keep the Confidential Information confidential and not to disclose it to
anyone except as provided for by paragraph 2 below and to ensure that the
Confidential Information is protected with security measures and a degree of
care that would apply to your own confidential information;

 

 
(b)
to keep confidential and not disclose to anyone the fact that the Confidential
Information has been made available or that discussions or negotiations are
taking place or have taken place between us in connection with the Facility;

 

 
(c)
to use the Confidential Information only for the Permitted Purpose;

 

-100-

--------------------------------------------------------------------------------





 

 
(d)
to use all reasonable endeavours to ensure that any person to whom you pass any
Confidential Information (unless disclosed under paragraph 2(b) below)
acknowledges and complies with the provisions of this letter as if that person
were also a party to it.

 
2.
Permitted Disclosure

 
We agree that you may disclose Confidential Information:
 

 
(a)
to members of the Participant Group and their officers, directors, employees and
professional advisers to the extent necessary for the Permitted Purpose and to
any auditors of members of the Participant Group;

 

 
(b)
where requested or required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body, (ii) where
required by the rules of any stock exchange on which the shares or other
securities of any member of the Participant Group are listed or (iii) where
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Participant Group; or

 

 
(c)
with the prior written consent of us and the Company.

 
3.
Notification of Required or Unauthorised Disclosure 

 
You agree (to the extent permitted by law) to inform us and the Borrower of the
full circumstances of any disclosure under paragraph 2(b) or upon becoming aware
that Confidential Information has been disclosed in breach of this letter.
 
4.
Return of Copies 

 
Should you decide not to acquire an interest in the Facility, you shall return
to us all Confidential Information supplied to you by us and destroy or
permanently erase all copies of Confidential Information made by you and use all
reasonable endeavours to ensure that anyone to whom you have supplied any
Confidential Information destroys or permanently erases such Confidential
Information and any copies made by them, in each case save to the extent that
you or the recipients are required to retain any such Confidential Information
by any applicable law, rule or regulation or by any competent judicial,
governmental, supervisory or regulatory body, or where the Confidential
Information has been disclosed under paragraph 2(b) above.
 
5.
Continuing Obligations 

 
The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease (a) if you become a party to or otherwise acquire (by assignment or
transfer) a direct interest in the Facility or (b) (where (a) does not apply)
twelve months after you have returned all Confidential Information supplied to
you by us and destroyed or permanently erased all copies of Confidential
Information made by you (other than any such Confidential Information or copies
which have been disclosed under paragraph 2 above (other than sub-paragraph
2(a)) or which, pursuant to paragraph 4 above, are not required to be returned
or destroyed).
 

-101-

--------------------------------------------------------------------------------





 
6.
No Representation; Consequences of Breach, etc 

 
You acknowledge and agree that:
 

 
(a)
neither we nor any of our officers, employees or advisers nor (except as
provided in the Facility) the members of the Group or any of their officers,
employees or advisers (each a “Relevant Person”) (i) make any representation or
warranty, express or implied, as to, or assume any responsibility for, the
accuracy, reliability or completeness of any of the Confidential Information or
any other information supplied by us or any member of the Group or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information or any other
information supplied by us or any member of the Group or be otherwise liable to
you or any other person in respect to the Confidential Information or any such
information; and

 

 
(b)
we or members of the Group may be irreparably harmed by the breach of the terms
of this letter and damages may not be an adequate remedy; each Relevant Person
or member of the Group may be granted an injunction or specific performance for
any threatened or actual breach of the provisions of this letter by you.

 
7.
No Waiver; Amendments, etc 

 
This letter sets out the full extent of your obligations of confidentiality owed
to us and the Borrower in relation to the information which is the subject of
this letter. No failure or delay in exercising any right, power or privilege
under this letter will operate as a waiver thereof nor will any single or
partial exercise of any right, power or privilege preclude any further exercise
thereof or the exercise of any other right, power or privileges under this
letter. The terms of this letter and your obligations under this letter may only
be amended or modified by written agreement between you, us and the Borrower.
 
 
8.
Material Non-public Information 

 
You acknowledge that some or all of the Confidential Information is or may be
price-sensitive or material non-public information and that the use of such
information may be regulated or prohibited by applicable legislation, including
legislation relating to insider dealing, and you undertake to use any
Confidential Information only in accordance with your compliance policies and
contractual obligations and applicable law, including United States federal and
state securities laws.
 
 
9.
Nature of Undertakings 

 
The undertakings given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of, and may be enforced and relied upon by, the Borrower, the Guarantors and
each other member of the Group.
 

-102-

--------------------------------------------------------------------------------





 
10.
Third party rights 

 

 
(a)
Subject to paragraph 6 and paragraph 9 the terms of this letter may be enforced
and relied upon only by you and us and the operation of the Contracts (Rights of
Third Parties) Act 1999 is excluded.

 

 
(b)
Notwithstanding any provisions of this letter, the parties to this letter do not
require the consent of any Relevant Person or any member of the Group other than
the Borrower to rescind or vary this letter at any time.

 
11.
Governing Law and Jurisdiction

 
This letter (including the agreement constituted by your acknowledgement of its
terms) shall be governed by and construed in accordance with the English law and
the parties submit to the non-exclusive jurisdiction of the English court,
[which shall have jurisdiction over all litigations relating to the present
undertaking].
 
12.
Definitions  

 
In this Confidentiality Undertaking (including the acknowledgement set out
below) capitalised terms not defined in this paragraph have the meanings
attributed to them in the Facility Agreement. To the extent of any inconsistency
between a term defined in this Confidentiality Agreement and in the Facility
Agreement, the term as defined in this Confidentiality Agreement shall prevail
and:
 
“Confidential Information” means any information relating to the Borrower, the
Guarantors, the Group, and the Facility including, without limitation, the
information package, provided to you by us or any of our affiliates or advisers,
in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that (a) is or becomes public knowledge other than as a direct or indirect
result of any breach of this letter or (b) is known by you before the date the
information is disclosed to you by us or any of our affiliates or advisers or is
lawfully obtained by you after that date, other than from a source which is
connected with us or the Group and which, in either case, as far as you are
aware, has not been obtained in violation of, and is not otherwise subject to,
any obligation of confidentiality;
 
“Facility Agreement” means the agreement entered into in relation to the
provision of the Facility to the Borrower;
 
“Group” means the Parent Guarantor and its subsidiaries from time to time;
 
“Participant Group” means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies (as each such term is
defined in the Companies Act 1985); and
 
“Permitted Purpose” means considering and evaluating whether to enter into the
Facility.
 
Please acknowledge your agreement to the above by signing and returning the
enclosed copy.
 

-103-

--------------------------------------------------------------------------------





 


 
Yours faithfully
 


 
[Existing Lender]
 


 
To:
[Existing Lender]:

   The Company and each other member of the Group
 


 
We acknowledge and agree to the above:
 


 


 
................................
 
For and on behalf of
[Potential Lender]
 

-104-

--------------------------------------------------------------------------------



SIGNATORIES
 
The Borrower
 


 
Signed by:  RODERICK FORREST   duly authorised
 
for and on behalf of BMS OMEGA BERMUDA HOLDINGS FINANCE LTD.
 
in the presence of:   IAN STONE
 
 
Borrower’s Address: Chancery Hall, 52 Reid Street, Hamilton HM12, Bermuda
 
Fax:    441 292 8899
 
Attention:  Roderick Forrest
 


 
The Original Guarantors
 
Signed for and on behalf of 
BRISTOL-MYERS SQUIBB COMPANY


By:
E.M. DWYER
 
By:
SANDRA LEUNG
Name:
E.M. Dwyer
 
Name:
Sandra Leung
Title:
V-P Treasurer
 
Title:
Vice President and Corporate Secretary

 
 
Signed for and on behalf of
BMS PHARMACEUTICALS NETHERLANDS HOLDINGS B.V.
 
By:
M.E. DOESWIJK
Name:
M. E. Doeswijk
Title:
Director
Date:
August 5th, 2005

 

-105-

--------------------------------------------------------------------------------





 
BRISTOL-MYERS SQUIBB LUXEMBOURG INTERNATIONAL SCA
 
Represented By:
MR PATRICK VAN DENZEN
Name:
Mr Patrick Van Denzen
Title:
Authorized Officer



 


 
Signed by:  RODERICK FORREST duly authorised
 
for and on behalf of BRISTOL-MYERS SQUIBB SIGMA FINANCE LIMITED
 
in the presence of:  
 
Witness: IAN STONE
 


 
The Arrangers
 
BNP PARIBAS
 
By:
SIMON ALLOCCA
 
By:
MARK WATERS
Name:
Simon Allocca
 
Name:
Mark Waters

 


 
THE ROYAL BANK OF SCOTLAND plc
 
By:  KIERAN RYAN
 
Name:  Kieran Ryan
 
Title:  Senior Director, Loan Markets
 

-106-

--------------------------------------------------------------------------------





 


 
The Agent
 
THE ROYAL BANK OF SCOTLAND plc
 
By:   TONY BENNETT


 
Name:  Tony Bennett
 
Title:  Associate Director
 


 
Address:   LONDON CORPORATE SERVICE CENTRE
PO BOX 39952
3RD FLOOR
21/2 DEVONSHIRE SQUARE
LONDON EC2M 4XJ
 
Fax:      +44 20 7615 7673
 
Attention:    LOANS ADMINISTRATION - AGENCY
 


 

-107-

--------------------------------------------------------------------------------



The Original Lenders
 
BNP PARIBAS IRELAND
 
By:
FRANCOIS VAN DEN BOSCH
 
By:
DEIRDRE GEOGHEGAN
Name:
Francois Van Den Bosch
 
Name:
Deirdre Geoghegan
Title:
Head Of Territory
 
Title:
Head Of Offshore

 


 
THE ROYAL BANK OF SCOTLAND plc
 
By:
IAIN STEWART
Name:
Iain Stewart
Title:
Senior Vice President

 


 
DEUTSCHE BANK AG, LONDON BRANCH
 
By:
MICHAEL STARMER-SMITH
 
By:
ANDREAS BUBENZER
Name:
Michael Stramer-Smith
 
Name:
Andreas Bubenzer
Title:
Managing Director
 
Title:
Assistant Vice President



 
HSBC BANK USA, NATIONAL ASSOCIATION
 
By:
JEFFREY WIESER
Name:
Jeffrey Wieser
Title:
Senior Vice President

 


 
THE BANK OF TOKYO-MITSUBISHI, LTD., NY BRANCH
 


By:
SPENCER HUGHES
Name:
Spencer Hughes
Title:
Authorized Signatory

 

-108-

--------------------------------------------------------------------------------





 


 
ABN AMRO BANK N.V.
 
By:
ROBERT H. STEELMAN
 
By:
KEVIN LEGALLO
Name:
Robert H. Steelman
 
Name:
Kevin Legallo
Title:
Director
 
Title:
Assistant Vice President

 


 
BANCO SANTANDER CENTRAL HISPANO, S.A.
 


By:
FRANK G. ENGLISH, IV
 
By:
KAREN WAGNER
Name:
Frank G. English, IV
 
Name:
Karen Wagner
Title:
Managing Director
Global Corporate Banking
 
Title:
Vice President


 
BANK OF AMERICA, N.A.
 


By:
CRAIG MURLLESS
Name:
Craig Murlless
Title:
Senior Vice President

 


 
BARCLAYS BANK PLC
 
By:
ALISON MCGUIGAN
Name:
Alison Mcguigan
Title:
Associate Director

 


 
CALYON
 


By:
P. SHARP
 
By:
GLEN BARNES
Name:
P. Sharp
 
Name:
Glen Barnes
Title:
Chief Analyst
 
Title:
Deputy Head, Risk Management

 

-109-

--------------------------------------------------------------------------------





 
CITIBANK, N.A.
 


By:
CHRISTOPHER L. SNIDER
Name:
Christopher Ll. Snider
Title:
Vice President, GRB Consumer And Healthcare

 


 
FORTIS BANK SA/NV
 


By:
INGE VAKTSKJOLD
 
By:
GEOFF MURISON
Name:
Inge Vaktskjold
 
Name:
Geoff Murison
Title:
Director
 
Title:
Director

 


 
JPMORGAN CHASE BANK
 


By:
STEPHANIE PARKER
Name:
Stephanie Parker
Title:
Vice President



 
MIZUHO CORPORATE BANK (USA)
 


By:
RAYMOND VENTURA
Name:
Raymond Ventura
Title:
Senior Vice President

 
 
MORGAN STANLEY BANK
 


By:
DANIEL TWENGE
Name:
Daniel Twenge
Title:
Vice President

 

-110-

--------------------------------------------------------------------------------



 


 
SANPAOLO IMI S.p.A.
 
By:
CATHY R. LESSE
 
By:
RENATO CARDUCCI
Name:
Cathy R. Lesse
 
Name:
Renato Carducci
Title:
Vice President
 
Title:
General Manager



 
UBS AG, LONDON BRANCH
 
By:
A. SUDLOW
 
By:
J. CAMPBELL
Name:
A. Sudlow
 
Name:
J. Campbell
Title:
Executive Director
 
Title:
Director

 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By:
JEANETTE A. GRIFFIN
Name:
Jeanette A. Griffin
Title:
Director



 
BANCO BILBAO VIZCAYA ARGENTARIA S.A.
 
By:
GIAMPAOLO CONSIGLIERE
 
By:
HECTOR O. VILLEGAS
Name:
Giampaolo Consigliere
 
Name:
Hector O. Villegas
Title:
Vice President
 
Title:
Vice President


 
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
 
By:
CIARAN DOYLE
 
By:
GARETH MAGEE
Name:
Ciaran Doyle
 
Name:
Gareth Magee
Title:
Deputy Manager
 
Title:
Manager

 

-111-

--------------------------------------------------------------------------------





 
WILLIAM STREET CREDIT CORPORATION
 


By:
MARK WALTON
Name:
Mark Walton
Title:
Assistant Vice President

 


 
BANCA MONTE DEI PASCHI DI SIENA S.P.A
 
 

By:
PIERO MANFRIANI
Name:
Piero Manfriani
Title:
Senior Executive Vice President



 
BANCA INTESA S.p.A., LONDON BRANCH
 


By:
STEPHEN BYRNE
 
By:
UZLIWDA HARRIS
Name:
Stephen Byrne
 
Name:
Uzliwda Harris
Title:
Manager
 
Title:
Manager

 


 
THE BANK OF NEW YORK
 
 

By:
THOMAS J. MCCORMACK
Name:
Thomas J. McCormack
Title:
Vice President

 


 
 
-112-

--------------------------------------------------------------------------------

 